Exhibit 10.1

 

Execution Version

 

 

 

Published CUSIP Numbers:

Deal:  90110FAJ3

Revolver:  90110FAK0

 

CREDIT AGREEMENT

 

Dated as of April 20, 2017

 

among

 

TUTOR PERINI CORPORATION,

as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

 

SUNTRUST BANK,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

BMO HARRIS BANK N.A.,

as Syndication Agent

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

PNC BANK, NATIONAL ASSOCIATION

and

COMERICA BANK

as Co-Documentation Agents

 

and

 

THE OTHER LENDERS PARTY HERETO

 

SUNTRUST ROBINSON HUMPHREY, INC.,

BMO CAPITAL MARKETS CORP.,

GOLDMAN, SACHS & CO.

and

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

 

 

 

1.02

Other Interpretive Provisions

39

 

 

 

1.03

Accounting Terms

39

 

 

 

1.04

Rounding

40

 

 

 

1.05

Exchange Rates; Currency Equivalents

40

 

 

 

1.06

Additional Alternative Currencies

41

 

 

 

1.07

Change of Currency

41

 

 

 

1.08

Times of Day; Rates

42

 

 

 

1.09

Letter of Credit Amounts

42

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

42

 

 

 

2.01

The Loans

42

 

 

 

2.02

Borrowings, Conversions and Continuations of Loans

43

 

 

 

2.03

Letters of Credit

44

 

 

 

2.04

Swing Line Loans

54

 

 

 

2.05

Prepayments

57

 

 

 

2.06

Termination or Reduction of Commitments

60

 

 

 

2.07

Repayment of Loans

60

 

 

 

2.08

Interest

60

 

 

 

2.09

Fees

61

 

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

62

 

 

 

2.11

Evidence of Debt

62

 

 

 

2.12

Payments Generally; Administrative Agent’s Clawback

63

 

 

 

2.13

Sharing of Payments by Lenders

65

 

 

 

2.14

Increase in Commitments

66

 

 

 

2.15

Cash Collateral

70

 

 

 

2.16

Defaulting Lenders

71

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

73

 

 

 

3.01

Taxes

73

 

 

 

3.02

Illegality

78

 

i

--------------------------------------------------------------------------------


 

3.03

Inability to Determine Rates

79

 

 

 

3.04

Increased Costs; Capital Requirements

80

 

 

 

3.05

Compensation for Losses

81

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

82

 

 

 

3.07

Survival

83

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

83

 

 

 

4.01

Conditions of Initial Credit Extension

83

 

 

 

4.02

Conditions to All Credit Extensions

86

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

87

 

 

 

5.01

Existence, Qualification and Power

87

 

 

 

5.02

Authorization; No Contravention

87

 

 

 

5.03

Governmental Authorization; Other Consents

87

 

 

 

5.04

Binding Effect

88

 

 

 

5.05

Financial Statements; No Material Adverse Effect

88

 

 

 

5.06

Litigation

88

 

 

 

5.07

No Default

89

 

 

 

5.08

Ownership of Property

89

 

 

 

5.09

Environmental Compliance

89

 

 

 

5.10

Insurance

89

 

 

 

5.11

Taxes

89

 

 

 

5.12

ERISA Compliance

89

 

 

 

5.13

Subsidiaries

90

 

 

 

5.14

Margin Regulations; Investment Company Act

90

 

 

 

5.15

Disclosure

90

 

 

 

5.16

Compliance with Laws

90

 

 

 

5.17

Intellectual Property; Licenses, Etc.

90

 

 

 

5.18

Solvency

91

 

 

 

5.19

Perfection of Security Interests in the Collateral

91

 

 

 

5.20

Business Locations; Taxpayer Identification Number

91

 

 

 

5.21

Labor Matters

91

 

 

 

5.22

[Reserved]

91

 

 

 

5.23

OFAC

91

 

 

 

5.24

Anti-Corruption Laws and Sanctions

92

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI AFFIRMATIVE COVENANTS

92

 

 

 

6.01

Financial Statements

92

 

 

 

6.02

Certificates; Other Information

93

 

 

 

6.03

Notices

96

 

 

 

6.04

Payment of Obligations

96

 

 

 

6.05

Preservation of Existence, Etc.

97

 

 

 

6.06

Maintenance of Properties

97

 

 

 

6.07

Maintenance of Insurance

97

 

 

 

6.08

Compliance with Laws

98

 

 

 

6.09

Books and Records

98

 

 

 

6.10

Inspection Rights

98

 

 

 

6.11

Use of Proceeds

99

 

 

 

6.12

Additional Subsidiaries

99

 

 

 

6.13

Information Regarding Collateral

99

 

 

 

6.14

Pledged Property

100

 

 

 

ARTICLE VII NEGATIVE COVENANTS

100

 

 

 

7.01

Liens

100

 

 

 

7.02

Investments

102

 

 

 

7.03

Indebtedness

105

 

 

 

7.04

Fundamental Changes

109

 

 

 

7.05

Dispositions

109

 

 

 

7.06

Restricted Payments

109

 

 

 

7.07

Change in Nature of Business

111

 

 

 

7.08

Transactions with Affiliates and Insiders

111

 

 

 

7.09

Burdensome Agreements

111

 

 

 

7.10

Use of Proceeds

111

 

 

 

7.11

Financial Covenants

112

 

 

 

7.12

Prepayment of or Amendments to Other Indebtedness, Etc.

112

 

 

 

7.13

Fiscal Year

113

 

 

 

7.14

CIS Operations

113

 

 

 

7.15

Sale Leasebacks

113

 

 

 

7.16

Capital Expenditures

113

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

113

 

iii

--------------------------------------------------------------------------------


 

8.01

Events of Default

113

 

 

 

8.02

Remedies Upon Event of Default

116

 

 

 

8.03

Application of Funds

116

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

118

 

 

 

9.01

Appointment and Authority

118

 

 

 

9.02

Rights as a Lender

118

 

 

 

9.03

Exculpatory Provisions

118

 

 

 

9.04

Reliance by Administrative Agent

119

 

 

 

9.05

Delegation of Duties

120

 

 

 

9.06

Resignation of Administrative Agent

120

 

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

122

 

 

 

9.08

No Other Duties, Etc.

122

 

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

122

 

 

 

9.10

Collateral and Guaranty Matters

124

 

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

124

 

 

 

ARTICLE X GUARANTY

125

 

 

 

10.01

The Guaranty

125

 

 

 

10.02

Obligations Unconditional

126

 

 

 

10.03

Reinstatement

127

 

 

 

10.04

Certain Additional Waivers

127

 

 

 

10.05

Remedies

127

 

 

 

10.06

Rights of Contribution

127

 

 

 

10.07

Condition of Borrower

127

 

 

 

10.08

Keepwell

128

 

 

 

ARTICLE XI MISCELLANEOUS

128

 

 

 

11.01

Amendments, Etc.

128

 

 

 

11.02

Notices; Effectiveness; Electronic Communications

131

 

 

 

11.03

No Waiver; Cumulative Remedies; Enforcement

133

 

 

 

11.04

Expenses; Indemnity; and Damage Waiver

134

 

 

 

11.05

Payments Set Aside

136

 

 

 

11.06

Successors and Assigns

136

 

 

 

11.07

Treatment of Certain Information; Confidentiality

141

 

iv

--------------------------------------------------------------------------------


 

11.08

Right of Setoff

142

 

 

 

11.09

Interest Rate Limitation

143

 

 

 

11.10

Counterparts; Integration; Effectiveness

143

 

 

 

11.11

Survival of Representations and Warranties

143

 

 

 

11.12

Severability

144

 

 

 

11.13

Replacement of Lenders

144

 

 

 

11.14

Governing Law; Jurisdiction; Etc.

145

 

 

 

11.15

WAIVER OF JURY TRIAL

147

 

 

 

11.16

No Advisory or Fiduciary Responsibility

147

 

 

 

11.17

Electronic Execution of Assignments and Certain Other Documents

147

 

 

 

11.18

USA PATRIOT Act Notice

148

 

 

 

11.19

Independence of Covenants

148

 

 

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

148

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01                                                Excluded Property

2.01                                                Commitments and Applicable
Percentage

5.06                                                Existing Litigation

5.09                                                Environmental Matters

5.13                                                Subsidiaries

5.17                                                IP Rights

5.20(a)                                 Locations of Real Property

5.20(b)                                 Locations of Tangible Personal Property

5.20(c)                                  Location of Chief Executive Office,
Taxpayer Identification Number, Etc.

7.01                                                Liens

7.02                                                Investments

7.03                                                Indebtedness

11.02                                         Administrative Agent’s Office,
Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A                                                               Committed Loan
Notice

B                                                               Swing Line Loan
Notice

C-1                                                    Term Note

C-2                                                    Revolving Credit Note

D                                                               Compliance
Certificate

E                                                                Assignment and
Assumption

F                                                                 Joinder
Agreement

G                                                               Security
Agreement

H-1 — H-4           United States Tax Compliance Certificates

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 20, 2017,
among TUTOR PERINI CORPORATION, a Massachusetts corporation (the “Borrower”),
the Guarantors defined herein from time to time party hereto, each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and SUNTRUST BANK, as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section1.01 hereof;

 

WHEREAS, the Borrower has requested that the Lenders establish a $350,000,000
revolving credit facility in favor of the Borrower; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
L/C Issuer and the Swing Line Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility (including a letter of credit subfacility and swing
line subfacility) in favor of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“2010 Indenture” means that certain Indenture dated October 20, 2010 among the
Borrower, certain subsidiaries of the Borrower, as Guarantors, and Wilmington
Trust FSB, as Trustee, as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 7.12.

 

“2010 Senior Notes” means the $300.0 million aggregate principal amount of 7
5/8% Senior Notes due 2018 issued pursuant to the 2010 Indenture.

 

“2017 Indenture” means that certain Indenture dated April 20, 2017 among the
Borrower, certain subsidiaries of the Borrower, as Guarantors, and Wilmington
Trust, National Association, as Trustee, as may be amended, restated,
supplemented or otherwise modified from time to time in accordance with
Section 7.12.

 

“2017 Senior Notes” means the $500.0 million aggregate principal amount of
6.875% Senior Notes due 2025 issued pursuant to the 2017 Indenture.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the

 

1

--------------------------------------------------------------------------------


 

property of, or a line of business or division of, another Person or (b) at
least a majority of the Voting Interest of another Person (other than a Joint
Venture), in each case whether or not involving a merger or consolidation with
such other Person.

 

“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, (a) in respect of the Term Facility (if any),
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Facility represented by (i) on or prior to the
date of funding of any Term Loans pursuant to a Term Commitment of a Term
Lender, such Term Lender’s Term Commitment at such time, subject to adjustment
as provided in Section 2.16, and (ii) thereafter, the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be

 

2

--------------------------------------------------------------------------------


 

determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, in respect of (i) the Term Facility (if any), the
percentages set forth in the Increase Joinder applicable to the Incremental Term
Loans and (ii) the Revolving Credit Facility, from time to time, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
below:

 

Applicable Rate for Revolving Credit Facility

 

Pricing
Tier

 

Consolidated Leverage
Ratio

 

Eurodollar Rate / Letter
of Credit Fees (other
than Performance
Letters of Credit)

 

Performance
Letters of
Credit

 

Base
Rate

 

Commitment
Fee

 

1

 

Less than 1.50 to 1.00

 

1.50

%

1.50

%

0.50

%

0.175

%

2

 

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

2.00

%

2.00

%

1.00

%

0.200

%

3

 

Less than 2.75 to 1.00 but greater than or equal to 2.00 to 1.00

 

2.25

%

2.25

%

1.25

%

0.250

%

4

 

Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

 

2.50

%

2.50

%

1.50

%

0.275

%

5

 

Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.00

 

2.75

%

2.75

%

1.75

%

0.300

%

6

 

Greater than or equal to 3.75 to 1.00

 

3.00

%

3.00

%

2.00

%

0.350

%

 

Any increase or decrease in the Applicable Rate in respect of the Revolving
Credit Facility resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then upon the request of the Required Lenders, the
highest Pricing Tier (Pricing Tier 6) shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for the period from the Closing Date
through and including the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the period
of four consecutive fiscal quarters ending March 31, 2017 shall be Pricing Tier
4.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means each of SunTrust Robinson Humphrey, Inc. and BMO Capital
Markets Corp., each in its respective capacity as a joint lead arranger and
joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E, or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent binding such Eligible Assignee as a “Lender” hereunder.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment, and (d) in
respect of any Sale and Leaseback Transaction, the present value

 

4

--------------------------------------------------------------------------------


 

(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, an amount equal to the
aggregate Revolving Credit Commitments then available to be drawn by the
Borrower as of such date pursuant to Section 2.01(b).

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by SunTrust Bank as its
“prime rate”, (c) the Eurodollar Rate determined on a daily basis for an
Interest Period of one (1) month plus 1.00% and (d) 0%.  The “prime rate” is a
rate set by SunTrust Bank based upon various factors including SunTrust Bank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by SunTrust
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Arrangement” means an employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Pension Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower or any ERISA
Affiliate.

 

“Board of Directors” means (a) in the case of a Person that is a limited
partnership, the general partner or any committee authorized to act therefor,
(b) in the case of a Person that is a corporation, the board of directors of
such Person or any committee authorized to act therefor,

 

5

--------------------------------------------------------------------------------


 

(c) in the case of a Person that is a limited liability company, the board of
managers or members of such Person or such Person’s manager or any committee
authorized to act therefor, and (d) in the case of any other Person, the board
of directors, management committee or similar governing body or any authorized
committee thereof responsible for the management of the business and affairs of
such Person.

 

“Bond Indemnitees” has the meaning specified in Section 7.01(o).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the L/C Issuer or
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date:

 

(a)                                 securities issued, or directly and fully
guaranteed or insured by, the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), or securities issued by any state of the United States with
a rating equivalent to the ratings specified in subsection (b)(iii) of this
definition, having maturities of not more than twelve months from the date of
acquisition;

 

(b)                                 Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof or from Fitch is at least F3 or the equivalent thereof (any such

 

6

--------------------------------------------------------------------------------


 

bank being an “Approved Bank”), in each case with maturities of not more than
270 days from the date of acquisition;

 

(c)                                  commercial paper, auction rate securities,
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes, auction rate securities, or
commercial paper issued by, or guaranteed by, any domestic corporation rated A-1
(or the equivalent thereof) or better by S&P, or P-1 (or the equivalent thereof)
or better by Moody’s, or F3 (or the equivalent thereof) or better by Fitch, and
maturing within twelve months of the date of acquisition;

 

(d)                                 corporate bonds of issuers rated BBB- (or
the equivalent thereof) or better by S&P or Fitch or Baa3 (or the equivalent
thereof) or better by Moody’s;

 

(e)                                  repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations;

 

(f)                                   (i) Investments, classified in accordance
with GAAP as current assets, in money market investment programs registered
under the Investment Company Act of 1940 which are administered by reputable
financial institutions having capital of at least $500,000,000 and (ii) the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (f)(i); and

 

(g)                                  Funds that invest exclusively in the items
of the character described in the foregoing subdivisions (a) through (f).

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation, reporting and trade finance services and other cash management
arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC Holdco” shall mean any Domestic Subsidiary that is treated as a disregarded
entity for U.S. federal income tax purposes and that owns directly or indirectly
through one or more flow-through entities no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or

 

7

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and any members of the Permitted Group shall be
excluded when determining the members of such “group”) other than the Permitted
Group becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all Equity Interests that such person
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of the
Borrower entitled to vote for members of the Board of Directors of the Borrower
on a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the Board of Directors of the Borrower cease to be
composed of individuals who are Continuing Directors; or

 

(c)                                  (i) any Person other than the Permitted
Group, or (ii) two or more Persons (neither of whom is in the Permitted Group)
acting in concert, shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Voting Interest of the Borrower on a fully-diluted
basis (and taking into account all such Voting Interest that such Person or
group has the right to acquire pursuant to any option right) representing fifty
percent (50%) or more of the combined voting power of such Voting Interest.

 

“CIS” means PCR Insurance Company, an Arizona corporation, one hundred percent
of the Equity Interests in which are held by the Borrower, which acts as a
“captive insurance subsidiary” for the purpose of engaging in the business of
insuring certain business risks of the Borrower and its Subsidiaries and
Permitted Insureds.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Secured Parties, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages, any Control Agreement, intellectual property security agreements
and any and all other security documents as may be executed and delivered by any
one or more of the Loan Parties pursuant to the terms of this Agreement,
including without limitation, pursuant to the terms of Section 6.14, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commitment” means (i) a Term Commitment (to the extent effected by an Increase
Joinder after the Closing Date in accordance with the terms hereof) or (ii) a
Revolving Credit Commitment, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a),
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent, including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent
(provided that a Committed Loan Notice requesting only a conversion of Loans to
the other Type or a continuation of Eurodollar Rate Loans shall not contain a
reaffirmation of representations and warranties), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Accounts” means, for any period, all accounts receivable of the
Borrower and its Subsidiaries arising out of the provision of services.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period minus, to the extent the same are paid
in cash during such period, the sum of (b) (i) Consolidated Maintenance Capital
Expenditures, (ii) Restricted Payments (other than those

 

9

--------------------------------------------------------------------------------


 

permitted pursuant to Section 7.06(a) (but only to the extent made to a Loan
Party) and (b)), and (iii) income Taxes paid in cash during such period.

 

“Consolidated Available Cash” means, as of any date of determination, the
aggregate amount of Unrestricted cash and Cash Equivalents held by the Loan
Parties as of such date (excluding (for the avoidance of doubt) any cash held by
Joint Ventures or the Black business unit) so long as such Unrestricted cash and
Cash Equivalents are subject to a validly existing Control Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, duly executed
by the applicable Loan Party that is the owner of the account holding such cash
or Cash Equivalents and the depositary institution (including any Lender) for
such account.  For purposes hereof, “Unrestricted” means, when referring to cash
and Cash Equivalents held by the Loan Parties, that such cash and Cash
Equivalents (i) do not appear or would not be required to appear as “restricted”
on the financial statements of the Loan Parties and (ii) are not subject to a
Lien (other than a Lien permitted under Section 7.01(m)) in favor of any Person
other than the Administrative Agent or any Lender pursuant to the Loan
Documents; provided, that, Consolidated Available Cash shall not exceed
$50,000,000 at any time of determination.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of expenditures by the Borrower and its Subsidiaries for plant, property and
equipment during such period (including capitalized equipment leases), but
excluding any such expenditures made for the replacement or restoration of
assets to the extent financed by condemnation awards or proceeds of insurance
received with respect to the loss or taking of or damage to the asset or assets
being replaced or restored.

 

“Consolidated EBITDA” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period, plus, without duplication, (a) to the extent deducted in
calculating Consolidated Net Income, the sum of (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income Taxes payable for such period, (iii) the amount of depreciation
and amortization expense for such period, (iv) the amount of all non-cash stock
compensation incurred during such period, including any non-cash expenses
arising from stock options, stock grants or other equity-incentive programs, the
granting of stock appreciation rights and similar arrangements, (v) the amount
of any non-cash goodwill impairment charge and intangible asset impairment
charge taken during such period, (vi) the amount of any non-cash judgments and
related non-cash expenses and (vii) Transaction Financing Costs, minus (b) to
the extent included in calculating Consolidated Net Income, the sum of (1) all
non-cash gains recognized during such period, other than the accrual of revenue
in the ordinary course of business and (2) the amount of any non-cash gains
related to non-cash judgments.

 

“Consolidated Expansion Capital Expenditures” means, for any period, the
aggregate amount of expenditures for additions to property, plant and equipment
meeting one of the following criteria: (a) an acquisition of land and/or
buildings by the Borrower or any Subsidiary for use in the business of the
Borrower and its Subsidiaries, but excluding any such acquisition made for the
purpose of replacing, retiring, or otherwise disposing of land and/or buildings
of equal or greater size; (b) improvements made to ready any acquired property,
plant, and equipment to be put into service; (c) significant improvements to
increase capacity of existing property; or (d) equipment expenditures in excess
of $150,000 per unit of equipment or $300,000

 

10

--------------------------------------------------------------------------------


 

or more in the aggregate for multiple units of equipment that constitute net
additions to the equipment of the Borrower and its Subsidiaries.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a) or (b) to
(b) Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or (b).

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations and, for the avoidance of
doubt, Indebtedness evidenced by the Convertible Notes and the New Convertible
Notes, if any) and all obligations evidenced by bonds (other than surety bonds),
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments, in each case, other than Performance Letters of Credit;
(d) all obligations in respect of the deferred purchase price of property or
services (other than accounts payable and accrued expenses in the ordinary
course of business); (e) all Attributable Indebtedness; (f) all Guarantees with
respect to Indebtedness of the types specified in clauses (a) through (e) above
of another Person; and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or Joint Venture (other than a Joint
Venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer to the extent
that Indebtedness is recourse to such Person by contract or under applicable
Law.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum, without
duplication, of (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest and letter of credit fees) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP (excluding any Transaction Financing Costs), plus (b) the portion of
rent expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP, plus (c) the implied interest component of
Synthetic Leases with respect to such period, plus (d) amounts paid as interest
under Swap Contracts covering interest rate swaps.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).   For purposes of determining the Consolidated

 

11

--------------------------------------------------------------------------------


 

Leverage Ratio at any time, any Indebtedness evidenced by the 2010 Senior Notes
shall be excluded but all Indebtedness evidenced by the 2017 Senior Notes shall
be included.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Funded Indebtedness as of such date minus
(ii) Consolidated Available Cash as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b). 
For purposes of determining the Consolidated Net Leverage Ratio at any time, any
Indebtedness evidenced by the 2010 Senior Notes shall be excluded but all
Indebtedness evidenced by the 2017 Senior Notes shall be included.

 

“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of expenditures for additions to property, plant, and equipment
that are not Consolidated Expansion Capital Expenditures.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (excluding any gain, loss
or credit of an extraordinary nature) for that period.

 

“Consolidated Scheduled Funded Debt Payments” means, for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include scheduled payments on the Attributable
Indebtedness and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05.

 

“Consolidated Senior Secured Funded Indebtedness” means, as of any date of
determination with respect to the Borrower and its Subsidiaries on a
consolidated basis, the Consolidated Funded Indebtedness as of such date that is
secured by Liens on assets or property of the Borrower and/or its Subsidiaries
(other than Liens that are junior or subordinated to the Liens on assets or
property of the Borrower and/or its Subsidiaries securing the Obligations).

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Funded Indebtedness
as of such date to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b).

 

“Consolidated Tangible Net Worth” shall mean, as of any date, (i) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of such Subsidiaries, minus (ii) the
sum of (x) the total liabilities of the Borrower and its Subsidiaries that would
be reflected on the Borrower’s consolidated balance sheet as of such date
prepared in accordance with GAAP, (y) the amount of any write-up in the book
value of any assets resulting from a revaluation thereof or any write-up in
excess of the cost of such assets acquired reflected on the consolidated

 

12

--------------------------------------------------------------------------------


 

balance sheet of the Borrower as of such date prepared in accordance with GAAP
and (z) the net book amount of all assets of the Borrower and its Subsidiaries
that would be classified as intangible assets on a consolidated balance sheet of
the Borrower as of such date prepared in accordance with GAAP.

 

“Construction Business” means the general contracting, specialty subcontracting,
construction management, engineering and design build services business of the
Borrower and its Subsidiaries or any business substantially related or
incidental thereto.

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the Board of Directors of the Borrower on the first day
of such period, (B) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that Board of Directors,
or (C) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (A) and (B) above (or individuals previously
approved under this clause (C)) constituting at the time of such election or
nomination at least a majority of that Board of Directors (such election or
nomination of a director shall be deemed approved by the Board of Directors of
the Borrower if (i) at any time prior to election, such nomination or election
is specifically approved by individuals referred to in clauses (A) and (B) above
(or individuals previously approved under clause (C) above) constituting at such
time at least a majority of that Board of Directors of the Borrower or
(ii)  such director nominee was included in a proxy statement disseminated to
the stockholders of the Borrower soliciting their vote with respect to the
election of directors of the Borrower and such proxy statement was approved by
individuals referred to in clauses (A) and (B) above (or individuals previously
approved under clause (C) above) constituting at such time at least a majority
of that Board of Directors of the Borrower).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreements” means each control agreement executed and delivered to the
Administrative Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and by the applicable Loan Party, whether on or
after the Closing Date, and “Control Agreement” means any one of such
agreements.

 

“Convertible Notes” means the $200.0 million aggregate principal amount of
2.875% Convertible Senior Notes due 2021 issued pursuant to the Convertible
Notes Indenture.

 

“Convertible Notes Indenture” means that certain Indenture dated as of June 15,
2016 among the Borrower and Wilmington Trust, National Association, as Trustee,
as may be

 

13

--------------------------------------------------------------------------------


 

amended, restated, supplemented or otherwise modified from time to time in
accordance with Section 7.12.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Law, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(b) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (c) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such

 

14

--------------------------------------------------------------------------------


 

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (c) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Foreign Subsidiary” means any one of Black Construction Corporation,
a Guam corporation, Black Micro Corporation, a Northern Marianas corporation,
Frontier Kemper Constructores Limitada, a Chilean corporation, Frontier-Kemper
Constructors ULC, a Nova Scotian unlimited liability company, and Perini Holding
Company Cayman Islands, a Cayman Islands company, and Perini International
Corporation, a Cayman Islands corporation, and “Designated Foreign Subsidiaries”
means all of such Subsidiaries.

 

“Designated Foreign Subsidiary Intercompany Note” means the Designated Foreign
Subsidiary Intercompany Note (in form and substance satisfactory to the
Administrative Agent), executed by each of the Designated Foreign Subsidiaries
and payable to the Borrower, dated as of the Closing Date evidencing
Indebtedness permitted under Section 7.03(l), which note has been pledged and
delivered to the Administrative Agent under the Security Agreement, as the same
may be amended, restated, supplemental or otherwise modified from time to time
with the consent of the Administrative Agent.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” of any currency at any date shall mean (a) the amount of
such currency if such currency is Dollars or (b) the equivalent in Dollars of
the amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the Spot Rate (determined as of the most recent
Revaluation Date) of the Administrative Agent or the L/C Issuer, as the case may
be.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established

 

15

--------------------------------------------------------------------------------


 

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that the Convertible Notes and New Convertible Notes, if any, shall
not constitute Equity Interests of the Borrower hereunder.

 

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options, warrants, or grants, (b) any
issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, (c) any issuance of options, warrants, or
grants relating to its Equity

 

16

--------------------------------------------------------------------------------


 

Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Investment. The term “Equity Issuance” shall not
be deemed to include any Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any member of the ERISA Group.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (g) the
assessment or imposition of any liability to any Loan Party under Section 4890H
of the Code.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” means the single currency of the Participating Member States.

 

“Eurodollar Rate” means with respect to each Interest Period for a Eurodollar
Rate Loan, (i) the rate per annum equal to the London interbank offered rate for
deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if such
service is discontinued, on any successor or substitute page of such service or
any successor to such service, or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period, with a maturity comparable to
such Interest Period, divided by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that (x) if the rate referred to
in clause (i) is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and (y) if the rate referred to in clause

 

17

--------------------------------------------------------------------------------


 

(i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in Dollars in an amount equal to the amount of
such Eurodollar Rate Loan are offered by major banks in the London interbank
market to the Administrative Agent at approximately 11:00 A.M. (London time),
two (2) Business Days prior to the first day of such Interest Period (and if
such offered rate referred to in this clause (y) is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means, with respect to any Loan Party, (a) unless requested
by the Administrative Agent or the Required Lenders (i) any owned or leased real
property which is located outside of the United States, (ii) any IP Rights for
which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (iii) any personal property (other than personal
property described in clause (a)(ii) above) for which the attachment or
perfection of a Lien thereon is not governed by the Uniform Commercial Code;
(b) the Equity Interests of any Joint Venture, to the extent a pledge thereof
would violate, or require the consent of any counterparty under, the relevant
joint venture or similar arrangements; (c) voting Equity Interests of a Foreign
Subsidiary or CFC Holdco in excess of 65% of the voting Equity Interests of such
Foreign Subsidiary or CFC Holdco; (d) any property which, subject to the terms
of Section 7.09, is subject to a Lien of the type described in Section 7.01(b),
Section 7.01(i) and Section 7.01(p) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such property; (e) the property
shown on Schedule 1.01 subject to a Lien of the type described in
Section 7.01(b) and Section 7.01(p); and (f) the Equity Interests of CIS and
Frontier Kemper Constructores Limitada.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits

 

18

--------------------------------------------------------------------------------


 

Taxes, in each case, (i) imposed as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e) and (d) any U.S.
federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” shall have the meaning given such term as set forth
in Section 4.01(a)(xii).

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, (b) any treaty, law, regulation or
other official guidance enacted in any jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, with the purpose (in either case) of facilitating the
implementation of clause (a) above, or (c) any agreement pursuant to the
implementation of clauses (a) or (b) above with the United States Internal
Revenue Service, the United States government or any governmental or taxation
authority.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to SunTrust Bank on such day on such transactions as
determined by the Administrative Agent.  If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

19

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement, dated March 13, 2017, among
the Borrower, SunTrust Bank, BMO Harris Bank N.A. and the Arrangers.

 

“Fitch” means Fitch Investors Services, Inc. and any successor thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, the statements and
pronouncements of the Financial Accounting Standards Board and the requirements
of the SEC, consistently applied and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

20

--------------------------------------------------------------------------------


 

other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien), provided that the term “Guarantee” shall not include
endorsements for collection or bid and performance bonds and guarantees in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower identified
as a “Guarantor” on the signature pages hereto and each other Person that joins
as a Guarantor pursuant to Section 6.12, together with their successors and
permitted assigns and (b) with respect to Obligations owing by any Loan Party or
any Subsidiary of a Loan Party (other than the Borrower) under any Hedge
Agreement or any Cash Management Agreement, the Borrower.

 

“Guaranty” means, collectively, the Guaranty made by each Guarantor under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

 

“Incorporated Covenants” has the meaning assigned to such term in
Section 2.14(i).

 

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(a).

 

“Increase Joinder” has the meaning assigned to such term in Section 2.14(e).

 

21

--------------------------------------------------------------------------------


 

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Term Commitments.

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).

 

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(e).

 

“Incremental Term Loans” means any loans made pursuant to any Term Commitments.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds (other than surety bonds),
debentures, notes, loan agreements or other similar instruments;

 

(b)           the maximum amount of all obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Indebtedness is
recourse to such Person by contract or under applicable Law, but shall exclude
advances to the Borrower or any of its Subsidiaries by a Joint Venture out of
the Borrower’s or such Subsidiary’s share of undistributed earnings of such
Joint Venture.  The amount of any net

 

22

--------------------------------------------------------------------------------


 

obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Indentures” means, collectively, the Convertible Notes Indenture, the 2010
Indenture, the 2017 Indenture and the New Convertible Notes Indenture.

 

“Information” has the meaning specified in Section 11.07.

 

“Insignificant Subsidiary” means any Subsidiary of the Borrower that (a) has
total assets, as determined by GAAP, of less than $100,000 and (b) is not a
Guarantor.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any

 

23

--------------------------------------------------------------------------------


 

Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 6.12.

 

“Joint Venture” means any joint venture (including a limited liability company,
limited partnership or general partnership) entered into with respect to a
construction project in which the Borrower or another Subsidiary owns, directly
or indirectly, less than a hundred percent (100%) of the joint venture interests
therein.  Notwithstanding the foregoing, each of (i) Frontier-Kemper
Constructors Inc. / PJU Joint Venture, (ii) Perini/Tutor-Saliba, a Joint
Venture, (iii) Tutor-Saliba-Perini JV (MTA JV) and (iv) Tutor-Saliba-Perini JV
(UCLA JV) (collectively, the “Specified Joint Ventures”) shall be deemed to be a
“Joint Venture” hereunder and any Investments made in such entities shall be
deemed to be Investments made pursuant to, and subject to the limitations set
forth in, Section 7.02(e); provided, that the Borrower may elect to cause any of
the Specified Joint Ventures to be a Guarantor hereunder by providing a written
notice to the Administrative Agent of such election and by providing the items
to be delivered in accordance with the provisions of Section 6.12; provided,
further, that any such election to cause a Specified Joint Venture to become a
Guarantor shall be irrevocable unless otherwise consented to by the Required
Lenders.

 

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility and any Incremental Term Loan Maturity Date applicable to
existing Incremental Term Loans, as of any date of determination.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

 

24

--------------------------------------------------------------------------------


 

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means SunTrust Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, or any other
Revolving Credit Lender, requested by the Borrower and satisfactory to the
Administrative Agent in its sole discretion, that has agreed in writing to act
as an issuer of Letters of Credit pursuant to Section 2.03.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender Increase Notice” has the meaning assigned to such term in
Section 2.14(b).

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, including each Revolving Credit Lender and each Term Lender, each
other Person that becomes a “Lender” in accordance with this Agreement and their
successors and assigns and, as the context requires, includes the Swing Line
Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means each standby letter of credit (including Performance
Letters of Credit) and each commercial letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty and each Guaranty
Joinder Agreement entered into after the Closing Date, (e) the Collateral
Documents, (f) the Fee Letter and (g) each Issuer Document.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
either (i) Borrower or (ii) Borrower and the Guarantors taken as a whole, to
perform their respective obligations under any Loan Document; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material adverse effect upon the rights and remedies of the Administrative Agent
or the Lenders under the Loan Documents.

 

“Material Leased Premises” means any real estate location leased by any Loan
Party (other than as a ground lessee) on which is located at any time Collateral
constituting personal property (other than mobile construction equipment located
at a premises leased in connection with a project) having a book value in excess
of $10,000,000.

 

26

--------------------------------------------------------------------------------


 

“Material Real Estate Asset” means (a) any fee-owned real property of any Loan
Party having a fair market value in excess of $5,000,000 as of the date of the
acquisition thereof, and (b) any real property as to which any Loan Party is the
ground lessee having a fair market value in excess of $5,000,000 (including the
value of any improvements thereon) as of either (i) the date of acquisition
thereof, or (ii) any subsequent date of any determination thereof.

 

“Maturity Date” means April 20, 2022; provided, however, that (x) if on
December 17, 2020 any Indebtedness evidenced by the Convertible Notes remains
outstanding, the Maturity Date shall be deemed to be December 17, 2020 and
(y) the foregoing clause (x) shall not apply to any Indebtedness that is
incurred to refinance all or any portion of the Convertible Notes to the extent
such refinancing Indebtedness complies with all of the terms and conditions in
Section 7.03(p); provided, further, that, if the New Convertible Notes are
issued, the Maturity Date shall be the date that is the earlier of (1) the date
described immediately above (including the date described in the immediately
preceding proviso, if applicable) and (2) the date that is ninety (90) days
prior to the maturity date of the Indebtedness evidenced by the New Convertible
Notes; provided, further, that, if the New Convertible Notes are repaid in full
in accordance with this Agreement or refinanced in full in compliance with
Section 7.03(u), the immediately preceding proviso shall be of no further
effect.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all LC Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests and/or leasehold interests of any Loan Party in any real property.

 

“Mt. Wayte Realty” means Mt. Wayte Realty, LLC, a Massachusetts limited
liability company.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition or
Involuntary Disposition, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting

 

27

--------------------------------------------------------------------------------


 

and investment banking fees, and sales commissions), (b) Taxes paid or payable
as a result thereof and (c) the amount necessary to retire any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Administrative
Agent) on the related property; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by the
Borrower or any Subsidiary.

 

“New Convertible Notes” means convertible notes issued pursuant to the New
Convertible Notes Indenture, the terms of which, are substantially the same as
the Convertible Notes (other than pricing, maturity and conversion terms), as
reasonably determined by the Administrative Agent; provided that such
convertible notes do not provide for any amortization of principal.

 

“New Convertible Notes Indenture” means an indenture executed by the Borrower in
favor of a trustee selected by the Borrower; provided that the terms and
conditions of the New Convertible Notes Indenture (other than pricing, maturity
and conversion terms) are substantially similar to the Convertible Notes
Indenture and, in any event, no less favorable to the Borrower or the Lenders
than the terms of the Convertible Notes Indenture, as reasonably determined by
the Administrative Agent.

 

“Non-Consenting Lender” means any Lender that does not approve any proposed
consent, change, waiver, termination or amendment that (a) requires the approval
of all Lenders or all affected Lenders in accordance with the terms of
Section 11.01 and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

 

28

--------------------------------------------------------------------------------


 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the Dollar Equivalent of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the Dollar Equivalent of the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of SunTrust Bank in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

29

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Performance Letter of Credit” means any Letter of Credit that is a “performance
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.

 

“Permitted Accounts” has the meaning specified in Section 7.17.

 

“Permitted Acquisitions” has the meaning specified in Section 7.02(d).

 

“Permitted Group” means (a) Ronald N. Tutor; (b) any of his brothers, sisters,
children of brothers and sisters, grandchildren, grandnieces, grandnephews and
other members of his immediate family and other descendants; (c) in the event of
the incompetence or death of any of the Persons described in clauses (a) and
(b), such Person’s estate, executor, administrator, committee or other personal
representative; (d) any trusts created for the benefit of the Persons described
in clause (a) or (b); (e) any Person controlled by any of the Persons described
in clause (a), (b), or (d); or (f) any group of Persons (as defined in the
Securities Exchange Act of 1934) in which the Persons described in clause (a),
(b), or (d), individually or collectively, Control such group.

 

“Permitted Indebtedness” has the meaning specified in Section 7.03.

 

“Permitted Insured” means (a) any Person, including any subcontractor of the
Borrower or one of its Subsidiaries, engaged to perform work on projects,
(b) any vendor engaged to provide goods or services to projects, and (c) any
owner of or interest holder in projects for projects in which the Borrower or
one of its Subsidiaries is acting as the general contractor or a subcontractor.

 

“Permitted Investments” has the meaning specified in Section 7.02.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Borrower and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
the Borrower or any Subsidiary; provided, that if the transferor of such
property is a Loan Party then the transfer must be (i) to a Loan Party, or,
(ii) to the extent such Disposition does not result in a Restricted Subsidiary
having assets in excess of $100,000, to a Restricted Subsidiary;
(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (e) licenses, sublicenses, leases or subleases granted to
others, including leases and loans of equipment to Joint Ventures, in each case
not interfering in any material respect with the business of the Borrower and
its Subsidiaries; and (f) the sale or disposition of Cash Equivalents for fair
market value.

 

30

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, joint stock company, partnership,
unincorporated organization, Governmental Authority or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.11 (including for purposes of determining the Applicable
Rate), that any Disposition (other than Permitted Transfers), Involuntary
Disposition or Acquisition shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which Borrower was required to deliver financial statements
pursuant to Section 6.01(a) or (b).  In connection with the foregoing, (a) with
respect to any Disposition or Involuntary Disposition, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period, and (b) with respect to any Acquisition, (i) income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 on a Pro Forma Basis after giving effect to
the applicable transaction.

 

“Proposed New Lender” has the meaning assigned to such term in Section 2.14(b).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Price” means, with respect to any Acquisition, all direct, indirect,
and deferred cash payments made to or for the benefit of the Person being
acquired (or whose assets are being acquired), its shareholders, officers,
directors, employees, or Affiliates in connection with such Acquisition,
including, without limitation, the amount of any Indebtedness being assumed in
connection with such Acquisition (and subject to the limitations on Permitted
Indebtedness hereunder), seller financing, and payments under non-competition
agreements entered into in connection with such Acquisition and similar
agreements, including, without limitation, consulting agreements, but expressly
excluding employment agreements, any non-cash consideration and the value of any
stock, options, or warrants or other rights to acquire stock

 

31

--------------------------------------------------------------------------------


 

issued as part of the consideration in such transaction); provided that, for the
purposes hereof, non-competition agreements shall be valued at their present
value discounted over the term of such agreement at the Base Rate in effect at
the time of the Acquisition, and the Purchase Price shall be reduced by the
amount of any net cash on the balance sheet of the Person being acquired.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any building, structure or facility.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which notice has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
(i) the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination and (ii) at any time there are more than two
(2) Lenders that are not Affiliates of each other, Required Lenders must include
at least two (2) Lenders that are not Affiliates of each other.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving

 

32

--------------------------------------------------------------------------------


 

Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that (i) the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders and (ii) at any time there
are more than two (2) Revolving Credit Lenders that are not Affiliates of each
other, Required Revolving Lenders must include at least two (2) Revolving Credit
Lenders that are not Affiliates of each other.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the aggregate outstanding amount of the Term
Commitments on such date or, after the funding of any Incremental Term Loans,
more than 50% of the principal amount of all Term Loans then outstanding;
provided that (i) the Term Commitments or principal amount of Term Loans held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Lenders and (ii) at any time there are more than two (2) Term
Lenders that are not Affiliates of each other, Required Term Lenders must
include at least two (2) Term Lenders that are not Affiliates of each other.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief legal officer, general
counsel, treasurer, assistant treasurer or controller of a Loan Party, and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to  the Administrative Agent.  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“Restricted Subsidiary” means (a) any Insignificant Subsidiary and (b) CIS.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (d) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Revolving Lenders shall require.

 

33

--------------------------------------------------------------------------------


 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person, other than
those arrangements otherwise permitted pursuant to Section 7.03(g) hereof,
whereby the Borrower or such Subsidiary shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as it previously used such
property.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall  mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

34

--------------------------------------------------------------------------------


 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are secured
by the Collateral under the terms of the Collateral Documents.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person;
provided however, that Securitization Transactions shall not include any bonding
transactions.

 

“Security Agreement” means the Security Agreement, in the form of Exhibit G
attached hereto, dated as of the Closing Date executed in favor of the
Administrative Agent for the benefit of the Secured Parties by each of the Loan
Parties.

 

“Senior Notes” means, collectively, the 2010 Senior Notes and the 2017 Senior
Notes.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

35

--------------------------------------------------------------------------------


 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days immediately preceding the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” means the lawful currency of the United Kingdom.

 

“Subsidiary” of any Person means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower and does not include any
Joint Venture to which the Borrower or any Subsidiary is a party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided, that
neither the Convertible Notes Indenture nor the New Convertible Notes Indenture
shall constitute a Swap Contract.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-

 

36

--------------------------------------------------------------------------------


 

market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means SunTrust Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Borrowing” means, to the extent any Term Commitment is established by an
Increase Joinder after the Closing Date in accordance with the terms hereof, a
borrowing consisting of simultaneous Term Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount corresponding to
such Term Lender as set forth in the applicable Increase Joinder.

 

“Term Facility” means the Term Commitments (if any) and the provisions herein
related to the Term Loans.

 

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

 

37

--------------------------------------------------------------------------------


 

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction Financing Costs” means interest, fees, costs, expenses, redemption
premium and other amounts paid in cash (and debt discounts) by the Borrower
prior to April 20, 2017 in connection with the consummation of the transactions
related to this Agreement, the amendment, collateral requirements and repayment
of the Existing Credit Agreement, the issuance of the 2017 Senior Notes and the
redemption and discharge of the 2010 Senior Notes in an aggregate amount not to
exceed $14,000,000.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“USA PATRIOT Act” has the meaning specified in Section 11.18.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Voting Interest” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or Persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

38

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” means the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  (a)  Generally.  Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in

 

39

--------------------------------------------------------------------------------


 

conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, which approval shall not be unreasonably
withheld or delayed); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)           Calculations on Pro Forma Basis; Consolidation of Variable
Interest Entities.  Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 7.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.  All references herein to consolidated financial statements of
the Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot

 

40

--------------------------------------------------------------------------------


 

Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.

 

1.06        Additional Alternative Currencies.

 

(a)           The Borrower may from time to time request that Letters of Credit
be issued in a currency, other than Dollars and any existing Alternative
Currency, that the L/C Issuer is not currently making available for Letters of
Credit to the Borrower; provided that such requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Dollars.  For any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.

 

(b)           Any such new Alternative Currency request for Letters of Credit
shall be made to the Administrative Agent not later than 2:00 p.m., ten
(10) Business Days prior to the date of the desired L/C Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and the L/C
Issuer, in their sole discretion).  The Administrative Agent shall promptly
notify the L/C Issuer thereof.  The L/C Issuer shall notify the Administrative
Agent, not later than 2:00 p.m., on the second Business Day immediately
preceding the requested date of the desired L/C Credit Extension whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.

 

(c)           Any failure by the L/C Issuer to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such L/C Issuer to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.

 

1.07        Change of Currency.

 

(a)           Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful

 

41

--------------------------------------------------------------------------------


 

currency after the date hereof shall be redenominated into Euro at the time of
such adoption.  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08        Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern Standard time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to
publication or determination of the rates in the definition of “Eurodollar Rate”
or with respect to any comparable or successor rate thereto.

 

1.09        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        The Loans.  (a)  The Term Borrowing.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Borrower in Dollars on the date set forth in the applicable Increase
Joinder in an amount not to exceed such Term Lender’s Term Commitment.  Such
Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Applicable Percentage of the Term
Facility as set forth in the Increase Joinder.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a

 

42

--------------------------------------------------------------------------------


 

“Revolving Credit Loan”) to the Borrower in Dollars from time to time, on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the Revolving Credit Exposure of each Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.  (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice. 
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided that in the case of
any Borrowing on the Closing Date, such Committed Loan Notice for Eurodollar
Rate Loans and/or Base Rate Loans may be provided not later than 9:00 a.m. on
the Closing Date.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a

 

43

--------------------------------------------------------------------------------


 

conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a).  In the case of a Term Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of SunTrust Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, including Section 3.05, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in SunTrust Bank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than five Interest Periods in effect in respect of the Revolving Credit
Facility.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to

 

44

--------------------------------------------------------------------------------


 

any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the Revolving Credit Exposure of each
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence
and the immediately succeeding sentence.  The Borrower agrees that it will not
request, and the L/C Issuer shall have no obligation to issue, any Letter of
Credit the proceeds of which would be made available to any Person (I) to fund
any activity or business of or with any Sanctioned Person or in any Sanctioned
Countries, that, at the time of such funding, is the subject of any Sanctions or
(II) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)          the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (x) all the Revolving Credit
Lenders and the L/C Issuer have approved such expiry date or (y) such Letter of
Credit is cash collateralized on terms and pursuant to arrangements satisfactory
to the L/C Issuer.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

45

--------------------------------------------------------------------------------


 

(B)          the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;

 

(D)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)          any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if (A) the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of the Letter of
Credit does not accept the proposed amendment to the Letter of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission

 

46

--------------------------------------------------------------------------------


 

using the system provided by the L/C Issuer, by personal delivery or by any
other means acceptable to the L/C Issuer.  Such Letter of Credit Application
must be received by the L/C Issuer and the Administrative Agent not later than
1:00 p.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the Dollar Equivalent of
such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension

 

47

--------------------------------------------------------------------------------


 

Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse such L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 1:00
p.m. on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by such
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the Borrower, whether on or after the Honor Date, shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the Borrower agrees, as a separate and independent obligation, to indemnify the
L/C Issuer for the loss resulting from their inability on that date to purchase
the Alternative Currency in the full amount of the

 

48

--------------------------------------------------------------------------------


 

drawing.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 12:00 noon on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and

 

49

--------------------------------------------------------------------------------


 

shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that (a) each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice) and (b) each Revolving Credit Lender shall be released
from its obligations under this Section 2.03 when all Letters of Credit have
been satisfactorily cash collateralized and the Letter of Credit Expiration Date
has occurred.  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the

 

50

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Credit Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)           honor of a demand for payment presented electronically in
accordance with the Uniform Commercial Code, the ISP or the UCP, as applicable,
even if such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the Uniform Commercial Code, the
ISP or the UCP, as applicable;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

51

--------------------------------------------------------------------------------


 

(viii)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries, except for circumstances or happenings arising from the
gross negligence or willful misconduct of the L/C Issuer, as determined by a
court of competent jurisdiction by a final and nonappealable judgment.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The

 

52

--------------------------------------------------------------------------------


 

L/C Issuer may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required
under any law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement, including the Law or any order of a jurisdiction
where the L/C Issuer or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade — International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to adjustment as provided in Section 2.16, with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, as applicable.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each of March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each standby and
commercial Letter of Credit, at the rate specified in the Fee Letter, computed
on the Dollar Equivalent of the amount of such Letter of Credit, and payable
upon the issuance thereof, and (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
Dollar Equivalent of the amount of such increase, and payable upon the
effectiveness of such amendment.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of

 

53

--------------------------------------------------------------------------------


 

credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04        Swing Line Loans.  (a)  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) in Dollars to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (x)(i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) the Revolving Credit Exposure of any Revolving Credit Lender
shall not exceed such Lender’s Revolving Credit Commitment, (y) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000 and (ii) the requested borrowing date, which shall be a Business Day. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the

 

54

--------------------------------------------------------------------------------


 

Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 12:00 noon on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 12:00 noon on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover

 

55

--------------------------------------------------------------------------------


 

from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each

 

56

--------------------------------------------------------------------------------


 

Revolving Credit Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of any Swing Line Loan, interest in respect of such
Applicable Revolving Credit Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           Voluntary Prepayments of Loans.

 

(i)            Revolving Credit Loans and Term Loans.

 

(A)          The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans and the Term Loan in whole or in part without premium or
penalty; provided that (1) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 2:00 p.m. (aa) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (bb) on the date of prepayment of Base Rate Loans;
(2) any such prepayment of Eurodollar Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less,
the entire principal amount thereof then outstanding); (3) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (4) any prepayment of the Term Loan shall be applied to
the remaining principal amortization payments in inverse order of maturity.

 

(B)          Each notice required by Section 2.05(a)(i)(A) above shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of Loans shall be
accompanied by all accrued interest on the amount prepaid, and, in the case of
prepayments of Eurodollar Rate Loans, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 

(ii)           Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty;

 

57

--------------------------------------------------------------------------------


 

provided that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding).  Each such notice shall specify the date and amount
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(b)           Mandatory Prepayment of Loans.

 

(i)            If for any reason the Total Revolving Credit Outstandings at any
time exceed the aggregate Revolving Credit Commitments then in effect, the
Borrower shall immediately prepay Revolving Credit Loans and/or the Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed the
aggregate Revolving Credit Commitments then in effect.

 

(ii)           If the Borrower or any Subsidiary sells any Mortgaged Property
following a Default or Event of Default which is continuing which will result in
the realization by the Borrower or such Subsidiary of Net Cash Proceeds
(determined as of the date of such sale, whether or not such Net Cash Proceeds
are then received by the Borrower or such Subsidiary), then the Borrower shall
immediately upon receipt thereof by the Borrower or such Subsidiary deliver to
Administrative Agent such Net Cash Proceeds as a prepayment of the Loans to be
applied in accordance with Section 2.05(b)(iii) below.

 

(iii)          Except as otherwise provided in this Section 2.05(b), all amounts
required to be paid pursuant to this Section 2.05(b) shall be applied as
follows: with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
first, ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Credit Loans, and, third, to Cash Collateralize the
remaining L/C Obligations to the extent required by Section 2.05(b)(i), and with
respect to all amounts prepaid pursuant to Section 2.05(b)(ii), first, to the
Term Loan, if so elected in the applicable Increase Joinder (to the remaining
principal amortization payments in such order as may be agreed in the applicable
Increase Joinder), and, second, ratably to the outstanding Revolving Credit
Loans; provided, however, the Revolving Commitments of the Revolving Credit
Lenders shall not be permanently reduced by the amount of any prepayments
applied pursuant to this Section 2.05(b)(iii).

 

All such prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

58

--------------------------------------------------------------------------------


 

Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations if required pursuant to this Section 2.05(b)(i); and, in the case of
prepayments of the Revolving Credit Facility required pursuant this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all L/C Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrower for use in the ordinary course of its
business.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

 

(iv)          If the Borrower is required to make a mandatory prepayment of
Eurodollar Rate Loans under this Section 2.05(b), so long as no Event of Default
exists, the Borrower shall have the right, in lieu of making such prepayment in
full, to deposit an amount equal to such mandatory prepayment with the
Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by and in the
sole dominion and control of the Administrative Agent.  Any amounts so deposited
shall be held by the Administrative Agent as collateral for the prepayment of
such Eurodollar Rate Loans and shall be applied to the prepayment of the
applicable Eurodollar Rate Loans at the end of the current Interest Periods
applicable thereto or, sooner, at the election of the Administrative Agent, upon
the occurrence of an Event of Default.  At the request of the Borrower, amounts
so deposited shall be invested by the Administrative Agent in Cash Equivalents
maturing on or prior to the date or dates on which it is anticipated that such
amounts will be applied to prepay such Eurodollar Rate Loans; any interest
earned on such Cash Equivalents will be for the account of the Borrower and the
Borrower will deposit with the Administrative Agent the amount of any loss on
any such Cash Equivalents to the extent necessary in order that the amount of
the prepayment to be made with the deposited amounts may not be reduced.

 

59

--------------------------------------------------------------------------------


 

2.06        Termination or Reduction of Commitments.  (a)  Optional.  The
Borrower may, upon notice to the Administrative Agent, terminate the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or
from time to time permanently reduce the Revolving Credit Facility, the Letter
of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 1:00 p.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

 

(b)           Mandatory.  If after giving effect to any reduction or termination
of Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06.  Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount.  All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.

 

(a)           Term Loans.  The Borrower shall repay to the Term Lenders the
aggregate principal amount of any Incremental Term Loans in accordance with the
terms of the applicable Increase Joinder.

 

(b)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 

(c)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.

 

2.08        Interest.  (a)  Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus

 

60

--------------------------------------------------------------------------------


 

the Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

(b)           (i)            If any amount described in Section 8.01(a)(i) is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           [reserved].

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in Sections 2.08(b)(i)), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.  In addition to certain fees described in Sections 2.03(h) and
(i):

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Rate for the Commitment Fee (as shown in the definition of Applicable Rate)
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16.  For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Aggregate Revolver
Commitments for purposes of determining the Commitment Fee.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate for the Commitment
Fee during any quarter, the actual daily amount shall be

 

61

--------------------------------------------------------------------------------


 

computed and multiplied by the Applicable Rate for the Commitment Fee separately
for each period during such quarter that such Applicable Rate for the Commitment
Fee was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees, if any, relating to this Agreement as shall have been separately agreed
upon in writing by the Borrower in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.   (a) All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder until the date that is three years following the
date upon which termination and repayment occurred.

 

2.11                        Evidence of Debt.  (a)  The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and

 

62

--------------------------------------------------------------------------------


 

payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 12:00 noon on the date specified herein.  Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.  If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in its sole and

 

63

--------------------------------------------------------------------------------


 

absolute discretion, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in its sole and absolute discretion, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

64

--------------------------------------------------------------------------------


 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 11.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations due and payable to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or

 

65

--------------------------------------------------------------------------------


 

subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15, or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Increase in Commitments.

 

(a)                                 Borrower Request.  The Borrower may by
written notice to the Administrative Agent elect to request (x) prior to the
Maturity Date for the Revolving Credit Facility, an increase to the existing
Revolving Credit Commitments (each, an “Incremental Revolving Commitment”)
and/or (y) the establishment of one or more term loan commitments hereunder, by
an aggregate amount for clauses (x) and (y) not in excess of $150,000,000.  Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the Incremental Commitments shall be effective,
which shall be a date not less than 15 Business Days after the date on which
such notice is delivered to the Administrative Agent, (ii) at the election of
the Borrower, in consultation with the Administrative Agent, the identity of
each Eligible Assignee to whom the Borrower proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations, if
such Eligible Assignees and allocations have been agreed; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment; and (iii) the time period within which each Lender and
Proposed New Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice).  Each
Incremental Commitment shall be in an aggregate amount of $50,000,000 or any
whole multiple of $5,000,000 in excess thereof (or, if less, the entire
remaining unused increase amount).  The Borrower may make a maximum of three
such requests.  The Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b)                                 Lender Elections to Increase.  Each Lender
and any other Eligible Assignee to whom the Borrower has provided an opportunity
to participate in an Incremental Term Loan (a “Proposed New Lender”) shall
notify the Administrative Agent within such time period whether or not it agrees
to provide such Incremental Commitment and, if so, (i) with respect to a Lender,

 

66

--------------------------------------------------------------------------------


 

whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase, and (ii) with respect to a Proposed New
Lender, the amount committed by such Proposed New Lender (any such notice to the
Administrative Agent being herein a “Lender Increase Notice”).  Any Lender or
Proposed New Lender not responding within such time period shall be deemed to
have declined to provide an Incremental Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ and Proposed New Lenders’ responses to each request made
hereunder.  Any Proposed New Lender shall be reasonably acceptable to the
Administrative Agent and the Borrower and, in the case of an Incremental
Revolving Commitment only, the L/C Issuer and the Swing Line Lender (which
consent shall not be unreasonably withheld); and any Proposed New Lender shall
become a “Lender” party hereto (and shall hereinafter be referred to as a
“Lender” in this Section) in connection with such increase.  If the Borrower
shall not have arranged any Proposed New Lender(s) to commit to any shortfall
from the Lender Increase Notices, then the Borrower shall be deemed to have
reduced the amount of such Incremental Commitment to the aggregate amount set
forth in the Lender Increase Notices.  In the event that the aggregate
Incremental Commitments set forth in the Lender Increase Notices exceed the
amount requested by the Borrower, the Borrower shall have the right, in
consultation with the Administrative Agent, to allocate the amount of increases
necessary to meet the Borrower’s requested increase.  The Borrower shall
promptly notify the Administrative Agent, the Lenders and any Proposed New
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(d)                                 Conditions.  The Incremental Commitments
shall become effective as of the Increase Effective Date; provided that:

 

(i)                                     each of the conditions set forth in
Section 4.02 shall be satisfied;

 

(ii)                                  no Default shall have occurred and be
continuing or would result from the borrowings to be made on the Increase
Effective Date;

 

(iii)                               the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all respects
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.14(d), the
representations and warranties contained in Section 5.05(a) and
Section 5.05(b) shall be deemed to refer to the most recent financial statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01;

 

(iv)                              on a pro forma basis (assuming, in the case of
Incremental Revolving Commitments, that such Incremental Revolving Commitments
are fully drawn), the Borrower shall be in compliance with each of the covenants
set forth in Section 7.11 as of the end of the latest fiscal quarter for which
internal financial statements are available;

 

67

--------------------------------------------------------------------------------


 

(v)                                 the Borrower shall cause to be delivered a
consent and reaffirmation certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party;

 

(vi)                              the Borrower shall make any breakage payments
in connection with any adjustment of Revolving Credit Loans pursuant to
Section 2.14(f);

 

(vii)                           all fees required to be paid by the Borrower on
or before the Increase Effective Date shall have been paid; and

 

(viii)                        the Borrower shall deliver or cause to be
delivered officer’s certificates and legal opinions of the type delivered on the
Closing Date pursuant to Section 4.01(a)(v) through (viii) to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.

 

(e)                                  Terms of New Loans and Commitments.  The
terms and provisions of Loans made pursuant to Incremental Commitments shall be
as follows:

 

(i)                                     terms and provisions of Incremental Term
Loans shall be determined by the Borrower and the Lenders of the Incremental
Term Loans, except that such terms and provisions must be reasonably
satisfactory to the Administrative Agent; provided that in any event the
Incremental Term Loans must comply with clauses (iii), (iv) and (v) below;

 

(ii)                                  the terms and provisions of Revolving
Credit Loans made pursuant to new Commitments shall be identical to the
Revolving Credit Loans;

 

(iii)                               the weighted average life to maturity of any
such Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of the then existing Term Loans, if any;

 

(iv)                              the maturity date of Incremental Term Loans
(the “Incremental Term Loan Maturity Date”) shall not be earlier than the then
Latest Maturity Date; and

 

(v)                                 the Applicable Rate for Incremental Term
Loans shall be determined by the Borrower and the Lenders of the Incremental
Term Loans.

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent, each
Lender and each Proposed New Lender making such Incremental Commitment, in form
and substance reasonably satisfactory to each of them.  Notwithstanding the
provisions of Section 11.01, the Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions and intent of this Section 2.14. 
In addition, unless otherwise specifically provided herein, all references in
Loan Documents to Revolving Credit Loans or Term Loans shall be deemed, unless
the context otherwise requires, to include references to Revolving Credit Loans
made pursuant to Incremental Revolving Commitments and Incremental Term Loans
that are Term Loans, respectively, made pursuant to this Agreement.

 

68

--------------------------------------------------------------------------------


 

(f)                                   Adjustment of Revolving Credit Loans.  To
the extent the Commitments being increased on the relevant Increase Effective
Date are Incremental Revolving Commitments, then each Revolving Credit Lender
that is acquiring an Incremental Revolving Commitment on the Increase Effective
Date shall make a Revolving Credit Loan to the Borrower, the proceeds of which
will be used to prepay the Revolving Credit Loans of the other Revolving Credit
Lenders immediately prior to such Increase Effective Date, so that, after giving
effect thereto, the Revolving Credit Loans outstanding are held by the Revolving
Credit Lenders pro rata based on their Revolving Credit Commitments after giving
effect to such Increase Effective Date.  If there is a new borrowing of
Revolving Credit Loans on such Increase Effective Date, the Revolving Credit
Lenders after giving effect to such Increase Effective Date shall make such
Revolving Credit Loans in accordance with Section 2.01(b).

 

(g)                                  Making of New Term Loans.  On any Increase
Effective Date on which new Commitments for Term Loans are effective, subject to
the satisfaction of the foregoing terms and conditions, each Term Lender of such
new Commitment shall make a Term Loan to the Borrower in an amount equal to its
new Commitment.

 

(h)                                 Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this paragraph shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty (including without
limitation any Joinder Agreement) and security interests created by the
Collateral Documents, except that the new Loans may be subordinated in right of
payment or the Liens securing the new Loans may be subordinated, in each case,
to the extent set forth in the Increase Joinder.  The Loan Parties shall take
any actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of Term
Loans or any such new Commitments.

 

(i)                                     Most Favored Lender.  If at any time an
Increase Joinder includes, or an Incremental Commitment is subject to, any
negative or financial covenant which is not contained in this Agreement, then,
effective on the date of execution of such Increase Joinder or other document,
as the case may be, such covenants and related definitions (collectively, the
“Incorporated Covenants”) shall then and thereupon (mutatis mutandis) be deemed
to have been incorporated herein; and any breach or event of default in respect
of any such Incorporated Covenant shall, subject to the foregoing, be deemed to
be an Event of Default hereunder subject to all applicable terms and provisions
of this Agreement, including, without limitation, the right of the Required
Lenders to waive or not waive any breach thereof (independent of any right of
any other creditor of the Borrower or such Subsidiary in respect of any such
Incorporated Covenants).  Notwithstanding the foregoing, any amendment,
elimination or termination of, or waiver or consent with respect to, any such
Incorporated Covenant by the parties to such Increase Joinder or other document
(including as a result of the termination or repayment in full of the
Incremental Commitment with respect to which such Incorporated Covenants have
become effective)  shall then and thereupon (mutatis mutandis) constitute an
amendment, elimination or termination, as the case may be, of, or waiver or
consent with respect to, such Incorporated Covenant hereunder.

 

69

--------------------------------------------------------------------------------


 

(j)                                    Conflicting Provisions.  This
Section 2.14 shall supersede any provisions in Section 2.13 or Section 11.01 to
the contrary.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within three
Business Days (in all other cases), following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the Case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be subject to any such right or claim;
additionally, if at any time the Administrative Agent determines the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount sufficient to eliminate such deficiency.  Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 110% of the Letter of Credit
Sublimit then in effect, then, within two (2) Business Days after receipt of
such notice, the Borrower shall provide Cash Collateral for the Outstanding
Amount of the L/C Obligations in an amount in Dollars not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.  Upon the drawing of any Letter of Credit for which funds are
on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at SunTrust Bank.  The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.04, 2.05, 2.06,

 

70

--------------------------------------------------------------------------------


 

2.16 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01 and
in the definition of “Required Lender”.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in

 

71

--------------------------------------------------------------------------------


 

accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

72

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation, provided, however, that if such
conditions are subsequently satisfied, such reallocation will take place at such
time (and, unless the Borrower shall have otherwise notified the Administrative
Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 11.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan

 

73

--------------------------------------------------------------------------------


 

Party hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this

 

74

--------------------------------------------------------------------------------


 

Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to  such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A reasonably detailed certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.  Promptly following the
written request of the applicable Loan Party after the making of such payment to
the Administrative Agent, the Administrative Agent shall assign to the
applicable Loan Party the rights of the Administrative Agent pursuant to
Section 3.01(c)(ii) below against the applicable defaulting Lender or L/C Issuer
with respect to the amount paid by the applicable Loan Party (other than the
right of set off pursuant to the last sentence of Section 3.01(c)(ii)).

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after written demand therefor, (x) the Administrative Agent
against any Indemnified Taxes attributable to such Lender or the L/C Issuer (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A reasonably detailed certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

75

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable Law or reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, at the time or times prescribed by applicable Law or if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter as required by applicable Law or upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form thereof establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form thereof establishing an exemption from, or reduction of,
U.S. federal withholding

 

76

--------------------------------------------------------------------------------


 

Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN, IRS
Form W-8BEN-E or any successor form thereof; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form thereof, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter as required by applicable Law or upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section

 

77

--------------------------------------------------------------------------------


 

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the applicable Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) incurred by such Recipient with respect to such refund, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority, other than any penalties, interest or other charges imposed as a
result of the gross negligence or willful misconduct of the Recipient as
determined by a court of competent jurisdiction by a final and nonappealable
judgment) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable

 

78

--------------------------------------------------------------------------------


 

Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid  such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) Dollar deposits are
not generally being offered to banks in the London interbank Eurodollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan  or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a)(i) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason  the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Required Lenders of funding such Eurodollar Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter (and including
after any event in clauses (1), (2) and (3) in the next paragraph below) (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent upon the instruction
of the Required Lenders revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of,

 

79

--------------------------------------------------------------------------------


 

conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Revolving Credit
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Required Lenders of funding the Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

 

3.04                        Increased Costs; Capital Requirements.  (a) 
Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such

 

80

--------------------------------------------------------------------------------


 

Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

81

--------------------------------------------------------------------------------


 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)  Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 11.13.

 

82

--------------------------------------------------------------------------------


 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder are
subject to satisfaction of all of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt (or receipt by its counsel) of
the following, each of which shall be originals or electronic copies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement (including, without
limitation, completed Schedules to this Agreement as of the Closing Date) and
each Collateral Document, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          Uniform Commercial Code financing statements and short form
intellectual property security agreements suitable in form and substance for
filing in all places required by applicable Law to perfect the Liens of the
Administrative Agent for the benefit of the Secured Parties under the Collateral
Documents as a first priority Lien (subject to Permitted Liens) as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements, and such other documents and/or evidence of other actions
as may be reasonably necessary under applicable Law to perfect the Liens of the
Administrative Agent for the benefit of the Secured Parties under such
Collateral Documents as a first priority Lien (subject to Permitted Liens) in
and to such other Collateral as the Administrative Agent may reasonably require;

 

(iv)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this

 

83

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

(vi)          a certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, confirming that the Borrower individually,
and the Loan Parties on a consolidated basis, are Solvent before and after
giving effect to the Credit Extensions on the Closing Date and the consummation
of the other transactions contemplated to occur on the Closing Date;

 

(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
including certified copies of the Organizational Documents of each such Loan
Party, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(viii)        an opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
covering matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

 

(ix)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals (other than
authorizing resolutions) required in connection with the consummation by such
Loan Party of the Loan Documents and the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

 

(x)           certificates of insurance and casualty policies naming the
Administrative Agent, on behalf of the Lenders, as an additional insured in
connection with the operations of the applicable Loan Party or lenders loss
payee (including endorsements) as their interests may appear under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral, which policies describe in reasonable detail
the types and amounts of insurance maintained by the Loan Parties;

 

(xi)          a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Section 7.11 hereof as of
December 31, 2016 calculated on a pro forma basis as if the Revolving Credit
Borrowing on the Closing Date had been funded as of the first day of the
relevant period for testing compliance (and setting forth in reasonable detail
such calculations);

 

(xii)         a Diligence Questionnaire duly executed by the Borrower;

 

(xiii)        a duly executed payoff letter with respect to that certain Sixth
Amended and Restated Credit Agreement dated as of June 5, 2014 (as amended from
time to time,

 

84

--------------------------------------------------------------------------------


 

the “Existing Credit Agreement”), between the Borrower, the guarantors party
thereto, Bank of America, N.A. as administrative agent, and the other lenders
party thereto, together with (a) UCC 3 or other appropriate termination
statements and intellectual property terminations, in each case releasing all
Liens upon any of the personal property of the Borrower and its Subsidiaries
securing obligations under or in connection with the Existing Credit Agreement,
(b) cancellations and releases as may be necessary or appropriate to release all
Liens upon any of the real property of the Borrower and its Subsidiaries
securing obligations under or in connection with the Existing Credit Agreement,
and (c) any other releases, terminations or other documents reasonably required
by the Administrative Agent to evidence the payoff of Indebtedness owed to any
of the lenders or affiliates of the lenders under or in connection with the
Existing Credit Agreement;

 

(xiv)        (1) the repayment in full and termination of the Existing Credit
Agreement shall have been consummated or shall be consummated simultaneously
with the initial funding of Revolving Credit Loans on the Closing Date and
(2) the 2017 Senior Notes shall have been issued or shall be issued
simultaneously with the initial funding of Revolving Credit Loans on the Closing
Date and the Borrower shall have received or substantially simultaneously will
receive gross proceeds therefrom of not less than $500,000,000 (less any initial
purchaser discounts and commissions);

 

(xv)         a duly executed Committed Loan Notice for the initial Revolving
Credit Borrowing;

 

(xvi)        a certificate from a Responsible Officer that, on the Closing Date,
a portion of the proceeds from the issuance of the 2017 Senior Notes have been
or substantially simultaneously will be used to repurchase the 2010 Senior Notes
tendered by the holders thereof in connection with the Borrower’s tender offer
for such 2010 Senior Notes;

 

(xvii)       a certified copy of the duly executed redemption notice delivered
or substantially simultaneously to be delivered on the Closing Date to the
trustee in respect of the 2010 Senior Notes that will not be repurchased by the
Borrower by way of its tender offer, together with a representation from a
Responsible Officer that proceeds from the issuance of the 2017 Senior Notes
have been or substantially simultaneously will be deposited with the Trustee
under the 2010 Indenture in accordance with the terms of the 2010 Indenture;

 

(xviii)      a duly executed funds flow memorandum from the Borrower, together
with a report setting forth the sources and uses of the proceeds of initial
Revolving Credit Loans and the offering of the 2017 Senior Notes;

 

(xix)        copies of (A) audited consolidated financial statements for the
Borrower and its Subsidiaries for each of the fiscal years ended December 31,
2014, December 31, 2015 and December 31, 2016, including balance sheet, income
statements, shareholders’ equity and statement of cash flows, which financial
statements shall be prepared in

 

85

--------------------------------------------------------------------------------


 

accordance with GAAP and (B) financial projections on an annual basis for the
fiscal year ending December 31, 2017 and annually thereafter through
December 31, 2021;

 

(xx)         UCC, tax lien and judgement search results with respect to each of
the Loan Parties from all appropriate jurisdictions and filing offices;

 

(xxi)        the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, in each case to the extent requested at least
five days prior to the Closing Date; and

 

(xxii)       such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer or any Lender reasonably
may require.

 

(b)           (i) All fees and expenses required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

86

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.  The Borrower and each of its
Subsidiaries (a) are each duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) have all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease their respective assets and carry on their respective business
and (ii) execute, deliver and perform their respective obligations under the
Loan Documents to which they are a party, and (c) are duly qualified and are
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where their respective ownership, lease or operation of properties
or the conduct of their respective business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) or in cases
where a Subsidiary is not in good standing as referred to in clause (a), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, any holder of any Senior Notes or any Convertible Notes
or any party to any of the Indentures, or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document,  other than (i) those that have already been obtained and are in full
force and effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

 

87

--------------------------------------------------------------------------------


 

5.04        Binding Effect.  Each Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each such Loan Party in accordance with its
terms.

 

5.05        Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof, including liabilities for Taxes, material
commitments and Indebtedness, in each case, to the extent required to be
reflected thereon pursuant to GAAP, other than those that are not material to
the Borrower and its Subsidiaries as a whole or are reflected on Borrower’s most
recent filings with the SEC.

 

(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(b), and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

(c)           Since the date of the balance sheet included in the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

(d)           From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition or any Involuntary Disposition
of any material part of the business or property of the Borrower and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

5.06        Litigation.  Except as disclosed on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) directly affects or pertains to this
Agreement or any other Loan Document, or (b) would reasonably be expected to
have a Material Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

5.07        No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing.

 

5.08        Ownership of Property.  Each of the Borrower and its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.  The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as disclosed on Schedule 5.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower (other than CIS), having a Best’s financial strength rating of
not less than A/A-/VIII, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

 

5.11        Taxes.  The Borrower and its Subsidiaries have filed all federal
income, material state income and other material tax returns and reports
required to be filed, and have paid all federal and state income Taxes and all
other material Taxes levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are less than $5,000,000 in
the aggregate or are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed material Tax assessment against, and
no material Tax audit with respect to, the Borrower or any Subsidiary, in any
case, that could reasonably be expected to have a Material Adverse Effect.

 

5.12        ERISA Compliance.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Pension Plan and is in compliance in all material respects with
the presently applicable provisions of ERISA and the Code with respect to each
Pension Plan.  No member of the ERISA Group has (a) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Pension
Plan, (b) failed to make any contribution or payment in excess of $5,000,000 to
any Pension Plan or Multiemployer Plan or in respect of any Benefit Arrangement,
or made any amendment to any Pension Plan or Benefit Arrangement, which has
resulted or is reasonably likely to result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code or (c) been assessed
any liability in excess of $5,000,000 to the PBGC or any other Person under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

89

--------------------------------------------------------------------------------


 

5.13        Subsidiaries.  Set forth on Schedule 5.13 is a complete and accurate
list as of the Closing Date of each Subsidiary and all Joint Ventures and
partnerships in which the Borrower or any of its Subsidiaries have an interest,
together with, as applicable, the (a) jurisdiction of organization and
(b) number and percentage of outstanding shares of each class owned (directly or
indirectly) by the Borrower or any Subsidiary (if not wholly-owned).  The
outstanding Equity Interests of each Subsidiary are validly issued, fully paid
and non-assessable

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15        Disclosure.  To the best knowledge of the Loan Parties, no Loan
Party or any of its Subsidiaries is subject to any agreements, instruments and
corporate or other restrictions, that, individually or in the aggregate, is
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16        Compliance with Laws.  Each of the Borrower and each Subsidiary is
in compliance with the requirements of all Laws (including without limitation
the USA PATRIOT Act) and all orders, writs, injunctions and decrees applicable
to it or to its properties, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

5.17        Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses.  Set
forth on Schedule 5.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Closing Date. 
Except for such claims and infringements that could not reasonably be expected
to have a Material Adverse Effect, no claim has been asserted and is pending by
any Person challenging or questioning the use of any IP Rights or the validity
or effectiveness of any

 

90

--------------------------------------------------------------------------------


 

IP Rights, nor does any Loan Party know of any such claim, and, to the knowledge
of the Responsible Officers of the Loan Parties, the use of any IP Rights by the
Borrower or any Subsidiary or the granting of a right or a license in respect of
any IP Rights from the Borrower or any Subsidiary does not infringe on the
rights of any Person.  As of the Closing Date, none of the IP Rights owned by
any of the Loan Parties is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 5.17.

 

5.18        Solvency.  The Borrower is individually, and the Loan Parties are on
a consolidated basis, Solvent.

 

5.19        Perfection of Security Interests in the Collateral.  The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens are
currently perfected security interests and Liens, prior to all other Liens other
than Permitted Liens.

 

5.20        Business Locations; Taxpayer Identification Number.  Set forth on
Schedule 5.20(a) is a list of all real property located in the United States
that is owned or leased by the Loan Parties as of the Closing Date.  Except as
otherwise disclosed on Schedule 5.20(a), no Loan Party owns any Material Real
Estate Asset.  Set forth on Schedule 5.20(b) is a list of all locations where
any tangible personal property of any Loan Party (other than tangible personal
property maintained at other locations in connection with the repair or
refurbishment thereof in the ordinary course of business or inventory, equipment
or assets in the possession of employees of any Loan Party in the ordinary
course of business and other than mobile construction equipment located at a
premises leased in connection with a project) is located as of the Closing
Date.  Set forth on Schedule 5.20(c) is the chief executive office, U.S.
taxpayer identification number, and organizational identification number of each
Loan Party as of the Closing Date.

 

5.21        Labor Matters.  Neither the Borrower nor any Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the five years prior to the Closing Date that has resulted in a Material Adverse
Effect.

 

5.22        [Reserved].

 

5.23        OFAC.  No Loan Party, nor, to the knowledge of any Loan Party, any
officer, director or employee of such Loan Party, (a) is currently the subject
of any Sanctions, (b) is located, organized or residing in any Designated
Jurisdiction, or (c) is or has been (within the previous five years) engaged in
any transaction in violation of applicable Laws with any Person who is now or
was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner, in each case, that will result in any violation by any Person
(including any Lender, the Arrangers, the Administrative Agent, the L/C Issuer
or the Swing Line Lender) of Sanctions.

 

91

--------------------------------------------------------------------------------


 

5.24        Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.  The
Borrower, its Subsidiaries and their respective directors, officers and
employees and to the knowledge of the Borrower its agents, are in compliance in
all material respects with Anti-Corruption Laws and applicable Sanctions.  None
of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the Facilities established hereby, is a Sanctioned Person.  No
Credit Extension, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01        Financial Statements.   Deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)           as soon as available, but in any event within ninety days after
the end of each fiscal year of the Borrower (commencing with the fiscal year
ending December 31, 2017), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated information to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement, and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer,
chief accounting officer or controller of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;

 

(b)           as soon as available, but in any event within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ending March 31, 2017), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in
comparative form, as applicable

 

92

--------------------------------------------------------------------------------


 

under GAAP, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, chief operating officer, treasurer, chief accounting officer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief operating officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(c)           not later than 75 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2017, an annual
budget of the Borrower and its Subsidiaries containing, among other things, pro
forma financial statements for each quarter of the next fiscal year;

 

(d)           promptly after the same are available (unless previously publicly
filed with the SEC), copies of each annual report, proxy or financial statement
or other report or communication sent to the equity holders of any Loan Party,
and notices of the filing of all annual, regular, periodic and special reports
and registration statements which a Loan Party may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a report signed by a Responsible
Officer of the Borrower that supplements Schedules 5.13, 5.17, 5.20(a),
5.20(b) and 5.20(c), such that, as supplemented, such Schedules would be to be
accurate and complete as of such date;

 

93

--------------------------------------------------------------------------------


 

(f)            as soon as available and, in any event, within 45 days after the
end of each quarter of each fiscal year of the Borrower commencing with the
fiscal quarter ending March 31, 2017, a summary of all of the Borrower’s
accounts receivable, including the aging and reconciliation of such accounts
receivable and an indication of which such accounts arise under contracts in
which performance is backed by a bond, guaranty or other undertaking by a
surety;

 

(g)           as soon as available and in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the fiscal quarter ending March 31, 2017 and within 90 days
after the end of each fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2016, a report with respect to such quarter that has
been prepared in the Borrower’s ordinary course of business, presented in such
manner as may be reasonably acceptable to the Administrative Agent, containing
the following information: (i) each construction contract (other than
construction contracts that as of the end of the most recent fiscal year end of
the Borrower, full performance has been rendered and all payments due thereunder
received) which provides for aggregate total payments in excess of $10,000,000
and with respect to which the Borrower or a Subsidiary of the Borrower is a
party or participates through a Joint Venture, and setting forth as of the date
of such schedule for each such contract the Borrower’s original estimate of
revenue and profit, the Borrower’s current estimate of revenue and profit,
cumulative realized and estimated remaining revenue and profit, estimated “cash
ahead/cash behind” information, the estimated percentage of completion and
anticipated completion date of each such contract and a forecast by quarter of
the estimated remaining cash flows for each such contract, certified as to
consistency, accuracy and reasonableness of estimates by the treasurer or the
chief accounting officer of the Borrower, and (ii) all active Joint Ventures and
partnerships (which, in the case of any construction Joint Venture, need not be
listed until after a bid by such Joint Venture for a construction contract shall
have been accepted) and identifying of any increase in an interest in a Joint
Venture or partnership;

 

(h)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the Board of Directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

 

(i)            if requested by the Administrative Agent, copies of any statement
or report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(j)            promptly, and in any event within ten Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(k)           (i) on or prior to the fifth Business Day of the first full week
of each calendar month, a thirteen (13) week cash flow forecast setting forth
all projected cash receipts and

 

94

--------------------------------------------------------------------------------


 

disbursements (by line item) of the Borrower and its Subsidiaries (both for each
business unit and on a consolidated basis) on a weekly basis for the thirteen
(13) week period commencing with the first Monday of such month (the “13 Week
Period”), and (ii) on or prior to the fifth Business Day of each calendar week,
reports setting forth (x) actual cash receipts and disbursements (by line item)
of the Borrower and its Subsidiaries (both for each business unit and on a
consolidated basis) for the preceding calendar week, (y) the cumulative amount
of such receipts and disbursements (by line item) for the preceding calendar
week and all completed weeks in the applicable 13 Week Period, and (z) a
comparison of such amounts to the most recent cash flow forecast delivered by
the Borrower for such 13 Week Period; and

 

(l)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first

 

95

--------------------------------------------------------------------------------


 

page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.

 

6.03        Notices.  After a Responsible Officer of any Loan Party obtains
knowledge thereof, promptly (and, in any event, not later than five (5) Business
Days after such Responsible Officer obtains such knowledge) notify the
Administrative Agent and each Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(e)           of the occurrence of any Disposition of Mortgaged Property for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii);

 

(f)            of any adverse change that impairs Borrower’s ability to obtain
bonding for new construction projects; and

 

(g)           of any decision by the Borrower, any of its Subsidiaries or any
Joint Venture partner not to meet a capital call by any Joint Venture in which
the Borrower or any such Subsidiary is participating.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04        Payment of Obligations.  Pay and discharge, as the same shall become
due and payable, (a) all its obligations and liabilities, including all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) the

 

96

--------------------------------------------------------------------------------


 

failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, other than Liens permitted by Section 7.01.

 

6.05        Preservation of Existence, Etc.   (a)  Except in a transaction
permitted by Section 7.04 or 7.05, the Borrower shall preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization and the Borrower and each
Subsidiary shall maintain its legal existence; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its material registered patents,
copyrights, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) maintain the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07        Maintenance of Insurance.  (a) Maintain in full force and effect
insurance (including worker’s compensation insurance, liability insurance,
casualty insurance and business interruption insurance) with financially sound
and reputable insurance and re-insurance companies not Affiliates of the
Borrower (other than CIS), having a Best’s financial strength rating of not less
than A/A-/VIII, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

(b)           Cause the Administrative Agent to be named as lenders loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
to any such insurance providing coverage in respect of any Collateral, and cause
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be altered or
canceled.

 

(c)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

97

--------------------------------------------------------------------------------


 

6.08        Compliance with Laws.  Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.

 

(a)           Not more than once in any six-month period, permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, (which shall be at the expense of the Borrower
during an Event of Default), all at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

(b)           If requested by the Administrative Agent in its sole discretion,
permit the Administrative Agent, and its representatives, upon reasonable
advance notice to the Borrower, to conduct an annual audit of the Collateral,
such audit to be at the expense of the Borrower at all times during the
continuance of an Event of Default.

 

(c)           Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 5.09 to be untrue in any material respect, furnish or cause
to be furnished to the Administrative Agent, at the Loan Parties’ expense, a
report of an environmental assessment of reasonable scope, form and depth
(including, where appropriate, invasive soil or groundwater sampling) by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any materials of environmental concern on any
facilities and real properties owned, leased or operated by Borrower or any
Subsidiary and as to the compliance by Borrower or any of its Subsidiaries with
Environmental Laws at such facilities. If the Loan Parties fail to deliver such
an environmental report within seventy-five (75) days after receipt of such
written request then the Administrative Agent may arrange for the same, and the
Loan Parties hereby grant to the Administrative Agent and its representatives
access to the real properties to reasonably undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling).  The
reasonable cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be

 

98

--------------------------------------------------------------------------------


 

payable by the Loan Parties on demand and added to the obligations secured by
the Collateral Documents.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (i) on
the Closing Date, to refinance in full the Indebtedness owing under and in
connection with the Existing Credit Agreement and to pay fees and expenses
related to this Agreement and (ii) after the Closing Date, to finance working
capital, capital expenditures, Permitted Acquisitions, and other lawful
corporate purposes; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

 

6.12        Additional Subsidiaries.  Within thirty (30) days after the
acquisition or formation of any Subsidiary (other than a Restricted Subsidiary)
after the date hereof, or the occurrence of any Subsidiary no longer qualifying
as a “Restricted Subsidiary”:

 

(a)           notify the Administrative Agent thereof in writing, together with
the (i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto;

 

(b)           cause such Subsidiary to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement, a joinder agreement
to the Security Agreement, and such other documents as the Administrative Agent
shall deem appropriate for such purpose, unless (X) such Person is a Foreign
Subsidiary, (Y) such Person is a CFC Holdco, or (Z) such Person is a Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code, and
(ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel, all in form, content and scope reasonably
satisfactory to the Administrative Agent; and

 

(c)           cause such Subsidiary (other than (X) a Foreign Subsidiary, (Y) a
CFC Holdco or (Z) a Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code) to take whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid, subsisting and perfected Liens on the properties
purported to be subject to the agreements delivered pursuant to this
Section 6.12 and the other Collateral Documents, enforceable against all third
parties in accordance with their terms.

 

6.13        Information Regarding Collateral.  Not effect any change (a) in any
Loan Party’s legal name, (b) in any Loan Party’s organizational type, (c) in any
Loan Party’s organizational identification number, if any, (d) in any Loan
Party’s jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), or (e) in the location of any Loan
Party’s chief executive office, (i)(x) until, in the case of clauses (a) through
(d), it shall

 

99

--------------------------------------------------------------------------------


 

have given the Administrative Agent not less than ten days’ prior written
notice, or such lesser notice period agreed to by the Administrative Agent, of
its intention so to do, clearly describing such change, and (y) unless, in the
case of clause (e), it shall have delivered written notice to the Administrative
Agent within 30 days after such change, and, in each case, it shall provide such
other information in connection therewith as the Administrative Agent may
reasonably request and (ii) it shall have taken all action reasonably
satisfactory to the Administrative Agent to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, if applicable.  Each Loan Party agrees to
promptly provide the Administrative Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence.

 

6.14        Pledged Property.  (a) Other than Excluded Property, cause all
Material Real Estate Assets and all personal property at any time owned by each
Loan Party to be subject at all times to first priority, perfected and, in the
case of any Material Real Estate Assets, title insured Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents, subject in any case to Permitted Liens,
and deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate Uniform Commercial Code financing statements, security agreements,
mortgages, deeds of trust, real estate title insurance policies, surveys,
environmental reports, standard “life of loan” flood hazard determinations,
landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder); provided that in the
case of (i) any Material Real Estate Assets or (ii) any Equity Interests in
Foreign Subsidiaries, to the extent that the granting or perfecting a Lien in
such Equity Interests would be governed by the laws of a jurisdiction other than
the United States or any state thereof, in each case, the Borrower shall not be
required to cause such Material Real Estate Assets or Equity Interests in
Foreign Subsidiaries to be subject to a first priority, perfected Lien unless
and until requested by the Administrative Agent, and (b) at the request of the
Administrative Agent, deliver landlord waivers and collateral access agreements
for any Material Leased Premises, all, in the case of either clause (a) or (b),
in form, content and scope reasonably satisfactory to the Administrative Agent
and, in the case of the items described in the proviso to clause (a) or clause
(b), within 90 days after request by the Administrative Agent (or such later
date as the Administrative Agent shall agree).

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

100

--------------------------------------------------------------------------------


 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals, refinancings extensions thereof, or any subsequent financing of
the assets secured by such Liens, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal, refinancing
or extension of the obligations secured or benefited thereby, or subsequent
financing of the assets secured by such Liens, is permitted by Section 7.03(b);

 

(c)           Liens for Taxes, assessments or governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’ (including without
limitation, mechanic’s Liens of subcontractors), materialmen’s, repairmen’s or
other like Liens arising by operation of law in the ordinary course of business
so long as (i) the underlying obligations are not overdue for a period of more
than 60 days or (ii) such Liens are being contested in good faith and by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Borrower or such Subsidiary, as the case may be,
in accordance with GAAP;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds, insurance contracts and other obligations of a like
nature incurred in the ordinary course of business;

 

(g)           (i) Liens, encumbrances and other matters reasonably acceptable to
the Administrative Agent disclosed on the title policies delivered to the
Administrative Agent pursuant to Section 6.14; and (ii) encumbrances consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real estate, minor defects or irregularities of title and similar encumbrances
affecting real property which are not substantial in amount, and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.03(g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) such Liens attach within 365
days after the acquisition of the property or the Subsidiary that owns the
property, and (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

 

(j)            leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;

 

101

--------------------------------------------------------------------------------


 

(k)                                 any interest of title of a lessor under, and
Liens arising from Uniform Commercial Code financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) relating to,
leases permitted by this Agreement;

 

(l)                                     Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 7.02;

 

(m)                             normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(n)                                 Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(o)                                 Liens granted to the Borrower’s bonding
companies to secure amounts owing by the Borrower or any of its Subsidiaries in
connection with surety bonds, undertakings and instruments of guarantee
(collectively, “Bond Indemnitees”) issued by such bonding companies on behalf of
the Borrower or any of its Subsidiaries in the ordinary course of their
respective businesses provided such Liens are limited to the specific projects
to which such Bond Indemnitees relate;

 

(p)                                 Liens on the Excluded Property identified on
Schedule 1.01 securing Indebtedness permitted by Section 7.03(m);

 

(q)                                 other Liens or, with respect to real
property, title defects (including matters which an accurate survey might
disclose) which (i) do not secure Indebtedness; and (ii) do not materially
detract from the value of such property or materially impair the use thereof by
the Borrower or such Subsidiary in the operation of its business;

 

(r)                                    Liens securing Indebtedness permitted
under Section 7.03(f); and

 

(s)                                   Liens on assets (other than cash and Cash
Equivalents) of the Borrower and its Subsidiaries securing Indebtedness
permitted to be incurred under Section 7.03(t); provided, that such Liens, at
the time granted, were then permitted to be incurred pursuant clause (33) of the
definition of “Permitted Liens” in the 2017 Indenture; provided, further, that
the Compliance Certificate required to be delivered pursuant
Section 6.02(b) immediately after any Lien is incurred pursuant to this
Section 7.01(s) shall include calculations demonstrating compliance with clause
(33) of the definition of “Permitted Liens” in the 2017 Indenture and this
Section 7.01(s).

 

provided that protective filings of Uniform Commercial Code financing statements
by lessors of equipment under operating leases shall not constitute a violation
of this Section.

 

7.02                        Investments.  Make any Investments, except the
following (“Permitted Investments”):

 

(a)                                 Investments held by the Borrower or such
Subsidiary in the form of cash or Cash Equivalents;

 

102

--------------------------------------------------------------------------------


 

(b)                                 Investments existing as of the Closing Date
and set forth in Schedule 7.02;

 

(c)                                  Guarantees permitted by Section 7.03;

 

(d)                                 (x) Acquisitions by the Borrower or any
Subsidiary not to exceed $10,000,000 in the aggregate so long no Event of
Default shall have occurred and be continuing, or would occur after giving
effect thereto, and (y) to the extent not covered under the preceding clause
(x), other Acquisitions by a Loan Party with respect to which the following
conditions have been satisfied (“Permitted Acquisitions”):

 

(i)                                     the property acquired (or the property
of the Person acquired) in such Acquisition is used or useful in the same or a
similar line of business as the Borrower and its Subsidiaries were engaged in on
the Closing Date (or any reasonable extensions or expansions thereof) and after
giving effect to such Acquisition, such property will not be encumbered by any
Lien other than a Permitted Lien;

 

(ii)                                  in the case of an Acquisition of the
Voting Interests of another Person, the board of directors (or other comparable
governing body) and the shareholders (if required by applicable Law) of such
other Person shall have duly approved such Acquisition;

 

(iii)                               the representations and warranties made by
the Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto) and no Event of Default shall have occurred and be continuing,
or would occur after giving effect thereto;

 

(iv)                              immediately after giving effect to such
Acquisition, there shall be at least $15,000,000 of Availability;

 

(v)                                 the Purchase Price (which specifically
includes any so-called “earn out” payments) paid by such Loan Party for any such
Acquisition under this clause (d)(y) shall not exceed $250,000,000 in the
aggregate for all such Acquisitions occurring during the term of this Agreement,
or, if the Purchase Price is greater than such dollar amount, the prior written
approval of the Required Lenders shall have been obtained; and

 

(vi)                              at least five Business Days prior to the
consummation of any such Acquisition, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition, the Loan Parties would be in compliance with
the financial covenants set forth in Section 7.11 on a Pro Forma Basis and
reflecting a Consolidated Net Leverage Ratio at least 0.5 below the then
applicable Consolidated Net Leverage Ratio required by Section 7.11(a);

 

(e)                                  Investments in any Joint Venture, to the
extent that the aggregate amount of all Investments made pursuant to this
Section 7.02(e), together with such other Investments made pursuant
to Section 7.02(f), shall not exceed the greater of (x) $275,000,000 in the
aggregate and (y) 15.00% of the combined Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries (provided that (x) intercompany current
liabilities incurred in the ordinary course of business and consistent with past
practice in connection with the cash management operations of

 

103

--------------------------------------------------------------------------------


 

the Borrower shall not be included in calculating such limitation and (y) such
limitation shall be net of (1) any return or distribution of capital or
repayments of principal in respect of any Investment made under
Section 7.02(e) and Section 7.02(f) (but in the case of any Investments made in
any single Joint Venture, not to exceed the aggregate amount of such Investments
made in such Joint Venture pursuant to this clause (e)) and (2) any loss
recognized on the income statement of the Borrower in respect of an Investment
made in a Joint Venture to the extent such Investment was made pursuant to this
Section 7.02(e)); provided, further, that at the time of each such Investment,
no Default shall have occurred or result therefrom.  Notwithstanding the
foregoing, if (A) no Default or Event of Default has occurred and is continuing
and (B)(1) for two consecutive fiscal quarters of the Borrower, Compliance
Certificates are delivered pursuant to Section 6.02(b) that include calculations
demonstrating the Consolidated Senior Secured Leverage Ratio is equal to or less
than 1.25 to 1.00 as of the end of each period covered by each such Compliance
Certificate or (2) the Compliance Certificate delivered pursuant to
Section 4.01(a)(xi) includes calculations demonstrating the Consolidated Senior
Secured Leverage Ratio is equal to or less than 1.25 to 1.00 as of December 31,
2016, the Borrower and its Subsidiaries shall no longer be subject to the
restrictions on Investments in Joint Ventures pursuant to this clause (e) (the
“Covenant Suspension”), in the case of clause (B)(1) above, commencing on the
date that such second Compliance Certificate is delivered and, in the case of
clause (B)(2) above, commencing on the Closing Date; provided, however, if for
any two consecutive fiscal quarters of the Borrower after a Covenant Suspension
has become effective, Compliance Certificates are delivered pursuant to
Section 6.02(b) demonstrating the Consolidated Senior Secured Leverage Ratio is
greater than 1.25 to 1.00 as of the end of each period covered by each such
Compliance Certificate (such second Compliance Certificate, a “Subsequent
Compliance Certificate”), the ability of the Borrower and its Subsidiaries to
make Investments in Joint Ventures pursuant to this clause (e) shall, with
respect to Investments made on and after the date such Subsequent Compliance
Certificate is delivered, be calculated in accordance with the terms of this
Section 7.02(e) (without excluding any Investments made pursuant to this
clause (e) during the period of the Covenant Suspension).

 

(f)                                   Investments in CIS not to exceed
$5,000,000 in the aggregate, plus any and all letters of credit required by any
Governmental Authority to be issued for the account of CIS up to an amount not
to exceed $25,000,000 in the aggregate;

 

(g)                                  (i) equity interests in Subsidiaries
existing as of the Closing Date and identified on Schedule 5.13; and
(ii) Investments in any Guarantor;

 

(h)                                 Investments consisting of Indebtedness
permitted under Section 7.03(l); and

 

(i)                                     Investments in infrastructure funds and
other equity investments related to public private partnerships not to exceed
$100,000,000 in the aggregate outstanding on and after the Closing Date, so long
as:

 

(i)                                     immediately after giving effect to such
investment, there shall be at least $15,000,000 of Availability; and

 

(ii)                                  at least five Business Days prior to the
any such investment, the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate

 

104

--------------------------------------------------------------------------------


 

demonstrating that, upon giving effect to such investment, the Loan Parties
would be in compliance with the financial covenants set forth in Section 7.11 on
a Pro Forma Basis and reflecting a Consolidated Net Leverage Ratio at least 0.5
below the then applicable Consolidated Net Leverage Ratio required by
Section 7.11(a).

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except the following (“Permitted Indebtedness”):

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 (i) Indebtedness of the Borrower and its
Subsidiaries set forth in Schedule 7.03 and renewals, refinancings (whether
contemporaneous or subsequent) and extensions thereof; provided that, except as
permitted below, the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and further provided that the
Borrower may incur additional Indebtedness secured by the assets used as
collateral for the foregoing Indebtedness so long as the amount of all such
additional Indebtedness when aggregated with the Indebtedness incurred and
outstanding pursuant to Section 7.03(m) and Section 7.03(o) is no more than
$50,000,000 following the Closing Date; and (ii) Indebtedness of the Borrower
and its Subsidiaries under the seller note identified on Schedule 7.03 which may
not be renewed, refinanced or extended;

 

(c)                                  (i) Indebtedness owed by the Borrower to a
Subsidiary, or by a Guarantor to the Borrower, and, if requested by
Administrative Agent, evidenced by an intercompany note pledged and delivered to
the Administrative Agent, for the benefit of the Secured Parties, under the
Security Agreement, as the case may be and (ii) other intercompany Indebtedness
permitted under Section 7.02;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that  such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;”

 

(e)                                  Indebtedness owing to Joint Ventures in
which the Borrower or one of its Subsidiaries is a joint venturer;

 

(f)                                   Indebtedness incurred to finance the
Borrower’s and its Subsidiaries insurance premiums not to exceed $25,000,000 in
the aggregate outstanding at any time;

 

(g)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
or assumed by the Borrower or any of its Subsidiaries to finance the purchase of
equipment or other fixed assets, and renewals, refinancings and extensions
thereof, provided such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, and may be incurred within three hundred sixty
five (365) days following the date of such purchase;

 

105

--------------------------------------------------------------------------------


 

(h)                                 Guarantees of Indebtedness permitted under
clauses (a) through (g), (j), (m), (n), (o), (p), (r), (s) and (t) of this
Section 7.03 incurred by a Loan Party;

 

(i)                                     Indebtedness constituting a Permitted
Investment;

 

(j)                                    Indebtedness under surety bonds obtained
in connection with the Construction Business;

 

(k)                                 Indebtedness owing by the Borrower to CIS
consisting of all or any portion of the proceeds of any payments made by the
Borrower or Permitted Insureds to CIS as premiums for the insurance policies
issued by CIS to the Borrower or such Permitted Insureds, respectively;

 

(l)                                     Indebtedness owing by one or more
Designated Foreign Subsidiaries to the Borrower under the Designated Foreign
Subsidiary Intercompany Note in an aggregate outstanding amount not to exceed
$25,000,000, incurred by such Designated Foreign Subsidiaries to fund general
overhead expenses and the costs and expenses of such Designated Foreign
Subsidiary or another Subsidiary or a Joint Venture under construction contracts
identified on a schedule delivered to the Administrative Agent pursuant to
Section 6.02(g)(i);

 

(m)                             additional Indebtedness incurred after the
Closing Date with respect to the financing or refinancing of any properties
identified on Schedule 1.01 that are not presently subject to financing or
refinancing listed on Schedule 7.03, so long as the amount of all such
subsequent financing or refinancing when aggregated with the additional
Indebtedness incurred and outstanding pursuant to Section 7.03(b)(i) and
Section 7.03(o) is no more than $50,000,000 following the Closing Date;

 

(n)                                 for the period from the Closing Date until
June 5, 2017, unsecured Indebtedness evidenced by the 2010 Senior Notes in an
aggregate principal amount not to exceed $300,000,000;

 

(o)                                 additional unsecured Indebtedness so long as
the amount of all such additional unsecured financing when aggregated with the
additional Indebtedness incurred and outstanding pursuant to
Section 7.03(b)(i) and Section 7.03(m) is no more than $50,000,000 following the
Closing Date;

 

(p)                                 (i) unsecured Indebtedness evidenced by the
Convertible Notes in an aggregate principal amount not to exceed $200,000,000
and any refinancings, refundings, renewals or extensions thereof, including all
Indebtedness issued in exchange therefor; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal, or extension and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; provided,
further, that the terms relating to principal amount and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded,

 

106

--------------------------------------------------------------------------------


 

renewed or extended, the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate and any such refinancing, refunding, renewing or
extending Indebtedness is unsecured; provided, further, that such refinancing,
refunding, renewing or extending Indebtedness does not provide for any
amortization of principal and has a maturity that is not earlier than the date
that is three months after the Latest Maturity Date less (ii) the aggregate
amount of (1) all principal payments thereon, (2) repurchases thereof and
(3) principal in respect of the Convertible Notes that is converted into Equity
Interests of the Borrower pursuant to the Convertible Note Indenture;

 

(q)                                 unsecured Indebtedness owing under any
preferred stock issued by the Borrower that provides that no mandatory cash
payments shall be required, and no mandatory redemption or put right shall
apply, until a date that is six months or more after the Latest Maturity Date in
effect at the time of such issuance;

 

(r)                                    (i) unsecured Indebtedness evidenced by
the 2017 Senior Notes in an aggregate principal amount not to exceed
$500,000,000, and any refinancings, refundings, renewals or extensions thereof,
including all Indebtedness issued in exchange therefor; provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, or extension
and the direct or any contingent obligor with respect thereto is not changed, as
a result of or in connection with such refinancing, refunding, renewal or
extension; and provided, further, that the terms relating to principal amount
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate and any such refinancing,
refunding, renewing or extending Indebtedness is unsecured; provided, further,
that such refinancing, refunding, renewing or extending Indebtedness does not
provide for any amortization of principal and has a maturity that is not earlier
than the maturity date of the 2017 Senior Notes as in effect on the Closing
Date; less (ii) the aggregate amount of all principal payments thereon and
repurchases thereof (in each case, other than in connection with a permitted
refinancing under this clause (r));

 

(s)                                   (i) additional unsecured Indebtedness in
the form of additional 2017 Senior Notes; provided, that, at least five Business
Days prior to the incurrence of any such Indebtedness, the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, immediately after giving effect to the incurrence of such
Indebtedness, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 on a Pro Forma Basis, and any refinancings,
refundings, renewals or extensions thereof, including all Indebtedness issued in
exchange therefor; provided further that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, or extension and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in

 

107

--------------------------------------------------------------------------------


 

connection with such refinancing, refunding, renewal or extension; and provided,
further, that the terms relating to principal amount and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate and any such refinancing, refunding, renewing or extending
Indebtedness is unsecured; provided, further, that such refinancing, refunding,
renewing or extending Indebtedness does not provide for any amortization of
principal and has a maturity that is not earlier than the maturity date of the
2017 Senior Notes as in effect on the Closing Date; less (ii) the aggregate
amount of all principal payments thereon and repurchases thereof (in each case,
other than in connection with a permitted refinancing under this clause (s));

 

(t)                                    additional Indebtedness of the Borrower
and its Subsidiaries in an aggregate principal amount not exceed $25,000,000 at
any time outstanding; provided, that such Indebtedness, at the time incurred,
was then permitted to be incurred under Section 3.2(a) of the 2017 Indenture;
provided, further, that the Compliance Certificate required to be delivered
pursuant Section 6.02(b) immediately after any Indebtedness is incurred pursuant
to this Section 7.03(t) shall include calculations demonstrating compliance with
Section 3.2(a) of the 2017 Indenture and this Section 7.03(t); and

 

(u)                                 (i) unsecured Indebtedness evidenced by the
New Convertible Notes; provided, that, at least five Business Days prior to the
incurrence of any such Indebtedness under this clause (u), the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, immediately after giving effect to the incurrence of such
Indebtedness, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 on a Pro Forma Basis, and any refinancings,
refundings, renewals or extensions thereof, including all Indebtedness issued in
exchange therefor; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, or extension and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; provided, further, that
the terms relating to principal amount and subordination (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended, the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate
and any such refinancing, refunding, renewing or extending Indebtedness is
unsecured; provided, further, that such refinancing, refunding, renewing or
extending Indebtedness does not provide for any amortization of principal and
has a maturity that is not earlier than the date that is three months after the
Latest Maturity Date less (ii) the aggregate amount of (1) all principal
payments thereon (other than in connection with a permitted refinancing under
this clause (u)), (2) repurchases

 

108

--------------------------------------------------------------------------------


 

thereof (other than in connection with a permitted refinancing under this clause
(u)) and (3) principal in respect of the New Convertible Notes that is converted
into Equity Interests of the Borrower pursuant to the New Convertible Note
Indenture;

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate or
consolidate with or into another Person, except that so long as no Default
exists or would result therefrom, (a) the Borrower may merge or consolidate with
any of its Subsidiaries provided that Borrower is the continuing or surviving
Person and remains organized under the laws of any political subdivision of the
United States or the District of Columbia, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party,
(c) subject to clause (b) above, any Subsidiary may merge with any other Person
in connection with a Permitted Investment and (d) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not have a Material Adverse
Effect.

 

7.05                        Dispositions.  Make any Disposition except:

 

(a)                                 Permitted Transfers;

 

(b)                                 Dispositions of real property;

 

(c)                                  Dispositions of Cash Equivalents; and

 

(d)                                 Dispositions of (i) operating leases at
market rentals of residential and commercial space held by the Borrower or any
of its Subsidiaries in connection with their real estate investment and
development activities, but only to the extent that such leases are entered into
in the ordinary course of their respective businesses, consistent with past
practices as in effect prior to the Closing Date, and (ii) operating leases at
market rentals of portions of office space not then utilized by the Borrower or
any of its Subsidiaries.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to any Loan Party and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)                                 the Borrower may make cash payments in the
ordinary course of business in full or partial settlement of employee stock
options or in full or partial settlement of similar incentive compensation
arrangements providing employees options, warrants or other rights to acquire
shares of the Borrower’s capital stock to employees, up to an aggregate amount
not to exceed $10,000,000 during any calendar year but only if and to the extent
that, before and after giving effect to such cash payment, no Default shall have
occurred and be continuing; and

 

(c)                                  other Restricted Payments, but only if and
to the extent that, before and after giving effect thereto, no Default shall
have occurred and be continuing; provided that, at least five Business Days
prior to the making of any such Restricted Payment set forth in this clause

 

109

--------------------------------------------------------------------------------


 

(c), the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such Restricted
Payment, the Loan Parties would be in compliance with the financial covenants
set forth in Section 7.11 on a Pro Forma Basis and reflecting a Consolidated Net
Leverage Ratio on a Pro Forma Basis no greater than 2.00 to 1.00.

 

110

--------------------------------------------------------------------------------


 

7.07                        Change in Nature of Business.  Other than the
business of insuring certain business risks of the Borrower and its Subsidiaries
and Permitted Insureds to be conducted by CIS, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.

 

7.08                        Transactions with Affiliates and Insiders.  Enter
into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 7.02, Section 7.03,
Section 7.04, Section 7.05 or Section 7.06, (d) transactions with Joint Ventures
relating to construction projects consistent with the Borrower’s past practices,
(e) normal and reasonable compensation and reimbursement of expenses of officers
and directors, (f) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate, and (g) transactions with
CIS in connection with the insurance policies to be obtained by the Borrower and
its Subsidiaries from CIS.

 

7.09                        Burdensome Agreements.  Except for Mt. Wayte Realty
and CIS, and except with respect to any Joint Venture, enter into, or permit to
exist, any Contractual Obligation that (a) encumbers or restricts on the ability
of any such Person to (i) make Restricted Payments to any Loan Party, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) transfer any of its property to any Loan Party,
(v) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 7.03(g) and (m), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, or
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 7.05 pending the consummation
of such sale, or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Obligations.  The restrictions
set forth in the foregoing clauses (a)(i) — (a)(vi) and (b) shall not apply to
Contractual Obligations relating to Indebtedness permitted under
Section 7.03(n), (p), (r), (s) and (u).

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case, in violation of applicable Laws.  In
addition, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, request any Credit Extension, and will ensure that their
respective directors, officers, employees and agents shall not use, the

 

111

--------------------------------------------------------------------------------


 

proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Net Leverage Ratio.  Permit the
Consolidated Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower set forth below to be greater than the ratio set forth below opposite
such period:

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated Net
Leverage Ratio

March 31, 2017 through December 31, 2017

 

4.00 to 1.00

March 31, 2018 through December 31, 2018

 

3.50 to 1.00

March 31, 2019 and each fiscal quarter thereafter

 

3.25 to 1.00

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 1.25 to 1.00.

 

7.12                        Prepayment of or Amendments to Other Indebtedness,
Etc.

 

(a)                                 Amend or modify any of the terms of (i) any
of the Indentures, any of the Senior Notes, any Convertible Note or any New
Convertible Note other than amendments or modifications that are not adverse to
the Lenders, as reasonably determined by the Administrative Agent, and which,
together with any prior amendments or modifications, would not have a Material
Adverse Effect, or (ii) any other Indebtedness of the Borrower or any Subsidiary
(other than Indebtedness arising under the Loan Documents or Indebtedness to
another Loan Party) other than amendments or modifications, which, together with
any prior amendments or modifications, would not have a Material Adverse Effect.

 

(b)                                 (i) Make (or give any notice with respect
thereto) any payment or  prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due) of
any 2017 Senior Note, Convertible Note or New Convertible Note to the extent any
of the foregoing are voluntary or optional or (ii) on and after the occurrence
of an Event of Default which is continuing, or if such payment, prepayment or
acquisition would result in an Event of Default thereafter, otherwise make (or
give any notice with respect thereto) any payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of the Borrower or any Subsidiary (other than Indebtedness arising under the
Loan Documents) to the extent any of the foregoing are voluntary or optional;
provided, that the foregoing shall not restrict (i) any cash

 

112

--------------------------------------------------------------------------------


 

settlement of any conversion of the Convertible Notes pursuant to the terms of
the Convertible Notes Indenture or (ii) any cash settlement of any conversion of
the New Convertible Notes pursuant to the terms of the New Convertible Notes
Indenture; provided, further, that (A) the Borrower shall provide the
Administrative Agent with not less than three (3) Business Days prior written
notice of any such cash settlement, (B) upon such cash settlement, the Revolving
Credit Facility shall be permanently reduced by an amount equal to the aggregate
cash payment made by the Borrower in respect of such cash settlement,
(C) immediately after giving effect to such cash settlement, any Loans incurred
on the date thereof and such reduction of the Revolving Credit Facility, the
Borrower shall have Availability of not less than $50,000,000.  Notwithstanding
the foregoing, the Borrower may make prepayments or redemptions of, and may
acquire for value, any 2017 Senior Note, any Convertible Note and/or any New
Convertible Note, but only to the extent that (1) no Default or Event of Default
shall exist at such time or would result therefrom after giving effect to any
such prepayment, redemption or acquisition, (ii) at least (3) three Business
Days prior to any such prepayment, redemption or acquisition, the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such prepayment, redemption or
acquisition, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 on a Pro Forma Basis and reflecting a
Consolidated Net Leverage Ratio on a Pro Forma Basis no greater than 2.50 to
1.00 and (3) immediately after giving effect to such prepayment, redemption or
acquisition, any Loans incurred on the date thereof, the Borrower shall have
Availability of not less than $50,000,000; provided, however, that this
Section 7.12 shall not prohibit refinancings of the Convertible Notes, 2017
Senior Notes or New Convertible Notes to the extent expressly permitted by
Section 7.03(p), (r) or (u), respectively.

 

7.13                        Fiscal Year.  Change its fiscal year.

 

7.14                        CIS Operations.  Permit CIS to (a) issue insurance
policies naming any Person other than the Borrower or any of its Subsidiaries or
any Permitted Insured as an insured thereunder, or (b) issue any insurance
policy providing coverage for any claim covered thereby in excess of $5,000,000
per claim unless all liabilities in excess of such amount are reinsured by
financially sound and reputable insurance companies having a Best’s financial
strength rating of not less than A/A-/VIII.

 

7.15                        Sale Leasebacks.  Enter into any Sale and Leaseback
Transaction.

 

7.16                        Capital Expenditures.  Make or incur any
Consolidated Capital Expenditures except in connection with the Construction
Business.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder,

 

113

--------------------------------------------------------------------------------


 

or (iii) pay within five days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  (i) The Borrower fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12, 6.13, or 6.14, or Article VII,
or (ii) any of the Guarantors fails to perform or observe any term, covenant or
agreement contained in Article X; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for ten days following receipt
of written notice from the Administrative Agent or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder, Indebtedness
under Swap Contracts and Indebtedness consisting of trade payables) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, beyond any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (including, without limitation, any
holder or holders of Convertible Notes, 2017 Senior Notes or New Convertible
Notes) or the beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than $10,000,000.  Notwithstanding the foregoing, (X) any
repurchase (including the payment of any premium) required under the 2017
Indenture, in whole or in part, of the 2017 Senior Notes other than as a result
of a Default or Event of Default under, and as defined in, the 2017 Indenture
shall not constitute an Event of Default under this Agreement, (Y) any event or
circumstance (including, without limitation, the passage of time) that results
in the

 

114

--------------------------------------------------------------------------------


 

Convertible Notes being converted into Equity Interests of the Borrower pursuant
to the terms of the Convertible Notes Indenture (other than as a result of a
Default or Event of Default thereunder) shall not constitute a default under
this Section 8.01(e) and (Z) any event or circumstance (including, without
limitation, the passage of time) that results in the New Convertible Notes being
converted into Equity Interests of the Borrower pursuant to the terms of the New
Convertible Notes Indenture (other than as a result of a Default or Event of
Default thereunder) shall not constitute a default under this Section 8.01(e);
or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary (other than an Insignificant Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process involving in the aggregate at any time any amount in excess
of $5,000,000 is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $50,000,000 (to the extent not covered by insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or such judgment has not been released, vacated or satisfied; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or a Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $7,500,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$7,500,000; or

 

(j)                                    Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and

 

115

--------------------------------------------------------------------------------


 

effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any material provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any material provision of any Loan Document, or purports to revoke, terminate or
rescind any material provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Failure to Redeem 2010 Senior Notes. 
The failure to redeem all of the 2010 Senior Notes or satisfy and discharge in
full the 2010 Indenture on or prior to June 5, 2017.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.15 and 2.16, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

 

116

--------------------------------------------------------------------------------


 

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

117

--------------------------------------------------------------------------------


 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  (a)  Each of the Lenders
and the L/C Issuer hereby irrevocably appoints SunTrust Bank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a Hedge Bank and a Cash Management Bank) and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

118

--------------------------------------------------------------------------------


 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have

 

119

--------------------------------------------------------------------------------


 

been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(a)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (c) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

120

--------------------------------------------------------------------------------


 

(b)                                 With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

(c)                                  Any resignation or removal by SunTrust Bank
as Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If SunTrust Bank resigns as an
L/C Issuer in connection with its resignation or removal as Administrative Agent
pursuant to this Section, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If SunTrust Bank resigns as Swing Line Lender in
connection with its resignation or removal as Administrative Agent pursuant to
this Section, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of
a successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make

 

121

--------------------------------------------------------------------------------


 

other arrangements satisfactory to SunTrust Bank to effectively assume the
obligations of SunTrust Bank with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Each of the Lenders acknowledges and agrees that
outside legal counsel to the Administrative Agent (in its capacity as such) in
connection with the preparation, negotiation, execution, delivery and
administration (including any amendments, waivers and consents) of this
Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers,
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

122

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 11.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

123

--------------------------------------------------------------------------------


 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provision of Section 9.09, the Lenders (including in its capacities as a
Cash Management Bank and a Hedge Bank) and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements not then due) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party or any
Involuntary Disposition, (iii) that constitutes Excluded Property, or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or

 

124

--------------------------------------------------------------------------------


 

under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender (and not in any other capacity) and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X
GUARANTY

 

10.01                 The Guaranty.  Each of the Guarantors hereby absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof).

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Cash Management Agreements or Secured Hedge
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.

 

125

--------------------------------------------------------------------------------


 

10.02                 Obligations Unconditional.  The obligations of the
Guarantors under Section 10.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Secured Cash Management Agreements
or Secured Hedge Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 10.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Secured Cash Management Agreement
or Secured Hedge Agreement between any Loan Party and any Secured Party, or any
Affiliate of a Secured Party, or any other agreement or instrument referred to
in the Loan Documents, such Secured Cash Management Agreements or Secured Hedge
Agreements shall have been performed or shall have not been performed;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Secured Cash Management Agreement or Secured Hedge Agreement between any Loan
Party and any Secured Party, or any Affiliate of a Secured Party, or any other
agreement or instrument referred to in the Loan Documents, such Secured Cash
Management Agreements or Secured Hedge Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Secured Party or Secured Parties as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices (other
than notices expressly required to be given to such Guarantor under this
Agreement or notices required by, and unable to be waived under, applicable Law)
whatsoever, and any requirement that the Administrative

 

126

--------------------------------------------------------------------------------


 

Agent or any Secured Party exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents, any Secured Cash Management
Agreement or Secured Hedge Agreement between any Loan Party and any Secured
Party, or any Affiliate of a Secured Party, or any other agreement or instrument
referred to in the Loan Documents, such Secured Cash Management Agreements or
Secured Hedge Agreements, or against any other Person under any other guarantee
of, or security for, any of the Obligations.

 

10.03                 Reinstatement.  The obligations of the Guarantors under
this Article X shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Secured Party on demand for all reasonable
costs and expenses (including, without limitation, the fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such Secured
Party in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

10.04                 Certain Additional Waivers.  Each Guarantor further agrees
that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 10.02 and through the exercise of rights of contribution pursuant to
Section 10.06.

 

10.05                 Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Secured Parties, on the other hand, the Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 8.02) for purposes of Section 10.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of
Section 10.01.  The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Secured Parties may exercise their remedies thereunder in
accordance with the terms thereof.

 

10.06                 Rights of Contribution.  The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable Law.  Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full and the Commitments have terminated.

 

10.07                 Condition of Borrower.  Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other

 

127

--------------------------------------------------------------------------------


 

guarantor such information concerning the financial condition, business and
operations of the Borrower and any such other guarantor as such Guarantor
requires, and that none of the Secured Parties has any duty, and no Guarantor is
relying on the Secured Parties at any time, to disclose to the Guarantors any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (the Guarantors waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

 

10.08                 Keepwell.  Each Loan Party that is a Qualified ECP
Guarantor at the time the Guaranty or the grant of the security interest
hereunder, in each case, by any other Qualified ECP Guarantor, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each such Qualified ECP Guarantor with respect to such Swap
Obligation as may be needed by such Qualified ECP Guarantor from time to time to
honor all of its obligations under its Guaranty and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under
this Section 10.08 voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Qualified ECP Guarantor for all purposes of the
Commodity Exchange Act.

 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i) or (c)), or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension under a particular Facility without the written consent of the
Required Revolving Lenders or the Required Term Lenders, as the case may be;

 

(c)                                  extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that an amendment, modification or
waiver of any condition precedent set forth in Section 4.02, of any covenant or
of

 

128

--------------------------------------------------------------------------------


 

any Default or an automatic termination under Section 8.02 is not considered an
extension or increase in Commitments of any Lender);

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to receive such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

(f)                                   change (i) the definition of “Applicable
Percentage” without the written consent of each Lender, (ii) Section 8.03 or
Section 2.16 in a manner that would alter the pro rata sharing and/or priority
of payments required thereby without the written consent of each Lender or
(iii) the order of application of any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05 respectively, in any manner that materially and adversely affects
the Lenders under a Facility without the written consent of (i) if such Facility
is the Term Facility, the Required Term Lenders, and (ii) if such Facility is
the Revolving Credit Facility, the Required Revolving Lenders;

 

(g)                                  change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(g)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders” or “Required Term Lenders” without
the written consent of each Lender under the applicable Facility;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender whose Obligations are secured by such Collateral;

 

(i)                                     release all or substantially all of the
value of the Guaranty, without the written consent of each Lender whose
Obligations are Guaranteed thereby, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

(j)                                    impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term Facility, the Required Term Lenders, and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to any Lenders required above,
affect the rights or duties of

 

129

--------------------------------------------------------------------------------


 

the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to any Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to any Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) each Lender is entitled to vote as such Lender sees fit on
any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (vi) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) the principal amount owing to a Defaulting Lender
may not be reduced without the consent of such Lender and (z) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding anything herein or otherwise to the contrary,
any Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

 

Notwithstanding any provision herein to the contrary, in addition to any
amendment authorized by Section 2.14(e), this Agreement may be amended with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (1) to add one or more additional revolving credit or term loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (2) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in

 

130

--------------------------------------------------------------------------------


 

accordance with Section 11.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

 

In addition, notwithstanding anything to the contrary contained in this
Section 11.01 but subject to Section 9.10 and Section 9.11, no amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under any Secured Hedge Agreement or
Secured Cash Management Agreement resulting in such Obligations being junior in
right of payment to principal on the Loans or resulting in Obligations owing to
any Hedge Bank or any Cash Management Bank becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner materially adverse to any Hedge Bank or any Cash Management Bank,
shall be effective without the written consent of such Hedge Bank or such Cash
Management Bank, as applicable

 

11.02                 Notices; Effectiveness; Electronic Communications. 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, the L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender,

 

131

--------------------------------------------------------------------------------


 

the L/C Issuer or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

132

--------------------------------------------------------------------------------


 

Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Loan Parties shall indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed

 

133

--------------------------------------------------------------------------------


 

to the Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.  (a) Costs and
Expenses.  The Loan Parties shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
after the occurrence of an Event of Default (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall

 

134

--------------------------------------------------------------------------------


 

not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
material claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) result from claims of any Indemnitee
solely against one or more other Indemnitees (and not by one or more Indemnitees
against the Administrative Agent or the Arrangers in such capacity) that have
not resulted from the action, inaction, participation or contribution of the
Borrower or its Subsidiaries or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or
advisors.  Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities or related expenses arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipient by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or

 

135

--------------------------------------------------------------------------------


 

actual damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provision of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer
or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery and as permitted by applicable Law, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns  (a) Successors and Assigns
Generally.  The provisions of this Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),

 

136

--------------------------------------------------------------------------------


 

participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto assigned, except that this clause (ii) shall not (A) apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among the revolving credit facility provided hereunder and any
separate revolving credit or term loan facilities provided pursuant to the last
paragraph of Section 11.01 on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object

 

137

--------------------------------------------------------------------------------


 

thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Term Commitment or any Revolving
Credit Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, together with any
documentation required pursuant to Section 3.01(e) certifying that no
withholding is required.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall

 

138

--------------------------------------------------------------------------------


 

be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(vii)                           Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation (and revocation) of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and

 

139

--------------------------------------------------------------------------------


 

obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (c) through
(j) of the first proviso to Section 11.01 that affects such Participant.  The
Borrower agrees that, if the sale of the participation to such Participant is
made with the Borrower’s prior written consent, each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 3.06 and 11.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or Federal Home Loan Bank (including the Federal Home Loan
Bank of New York); provided that no such pledge or assignment shall release such
Lender from any of its

 

140

--------------------------------------------------------------------------------


 

obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time SunTrust Bank assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b), SunTrust
Bank may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of SunTrust Bank as L/C Issuer or Swing Line Lender, as the case may
be.  If SunTrust Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If SunTrust Bank resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to SunTrust Bank to effectively assume the
obligations of SunTrust Bank with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
and to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any Swap Contract relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), provided that unless specifically
prohibited or restricted by such regulatory authority, applicable Law or court
order, the disclosing party shall endeavor to notify the Borrower substantially
contemporaneously with any such disclosure (other than any such disclosure in
connection with any examination of the disclosing party by such regulatory
authority), (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, provided that unless specifically
prohibited by applicable Law or court order, the disclosing party shall endeavor
to notify the Borrower of such request prior to any such disclosure, but only to
the extent reasonably practicable under the circumstances and on the
understanding that neither the Administrative Agent, the Lenders or the L/C
Issuer shall incur any liability for failure to give such notice, (d) to any
other party hereto, (e) in connection with

 

141

--------------------------------------------------------------------------------


 

the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or any
Eligible Assignee invited by the Borrower to be a Lender pursuant to
Section 2.14 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Loan Party and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable Law and regardless of the adequacy of any
collateral, to set off and apply, in accordance with the provisions of
Section 2.13, any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in

 

142

--------------------------------------------------------------------------------


 

reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

143

--------------------------------------------------------------------------------


 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

144

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(a)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK SUPREME COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(b)                                 WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

145

--------------------------------------------------------------------------------


 

(c)                                  SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

146

--------------------------------------------------------------------------------


 

11.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Loan Parties each acknowledge and agree that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, and
the Lenders, on the other hand, (B) each of the Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers, and the Lenders each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
any Loan Party any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to any Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each Loan Party and their respective Affiliates, and neither the
Administrative Agent, the Arrangers, nor any Lender has any obligation to
disclose any of such interests to any Loan Party or any of their  respective
Affiliates.  To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract

 

147

--------------------------------------------------------------------------------


 

formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA PATRIOT Act”), it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

11.19                 Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

148

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such
liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

149

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

TUTOR PERINI CORPORATION,

 

a Massachusetts corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Executive Vice President, Treasurer, Corporate Secretary and Clerk

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

AIRTECH SYSTEMS INC.,

 

a Delaware corporation

 

ANDERSON COMPANIES, INC.,

 

a Delaware corporation

 

BECHO, INC.,

 

A Utah corporation

 

BRICE BUILDING COMPANY, LLC,

 

a Delaware limited liability company

 

DANIEL J. KEATING CONSTRUCTION COMPANY,

 

LLC, a Delaware limited liability company

 

FIVE STAR ELECTRIC CORP.,

 

a New York corporation

 

GREENSTAR SERVICES CORPORATION,

 

a Delaware corporation

 

HARRELL CONTRACTING GROUP, LLC,

 

a Mississippi limited liability company

 

LUNDA CONSTRUCTION COMPANY,

 

a Wisconsin corporation

 

MT. WAYTE REALTY, LLC,

 

a Delaware limited liability company

 

NAGELBUSH MECHANICAL, INC.,

 

a Florida corporation

 

RA PROPERTIES, LLC,

 

a Mississippi limited liability company

 

RUDOLPH AND SLETTEN, INC.,

 

a California corporation

 

TUTOR PERINI BUILDING CORP.,

 

an Arizona corporation

 

WDF/NAGELBUSH HOLDING CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Secretary and Treasurer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

150

--------------------------------------------------------------------------------


 

 

BLACK CONSTRUCTION INVESTMENTS, INC.,

 

a Nevada corporation

 

BOW EQUIPMENT LEASING COMPANY, INC.,

 

a New Hampshire corporation

 

CHERRY HILL CONSTRUCTION, INC.,

 

a Maryland corporation

 

DESERT MECHANICAL, INC.,

 

a Nevada corporation

 

E. E. BLACK, LIMITED,

 

a Hawaii corporation

 

FEDERATED FIRE PROTECTION SYSTEMS CORP.,

 

a New York corporation

 

G. W. MURPHY CONSTRUCTION COMPANY, INC.,

 

a Hawaii corporation

 

JAMES A. CUMMINGS, INC.,

 

a Florida corporation

 

ROY ANDERSON CORP,

 

a Mississippi corporation

 

TUTOR HOLDINGS, LLC,

 

a Delaware limited liability company

 

TUTOR PACIFIC, INC.,

 

a Hawaii corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Vice President, Secretary and Treasurer

 

 

 

 

 

 

 

TUTOR PERINI MERGER COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Executive Vice President, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

FISK ACQUISITION, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Executive Vice President, Secretary and Treasurer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

FISK ELECTRIC COMPANY,

 

a Texas corporation

 

FISK INTERNATIONAL, LTD.,

 

a Delaware corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Senior Vice President, Treasurer and Secretary

 

 

 

 

 

 

 

KEATING PROJECT DEVELOPMENT, INC.,

 

a Pennsylvania corporation

 

PERINI MANAGEMENT SERVICES, INC.,

 

a Massachusetts corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Treasurer and Corporate Secretary

 

 

 

 

 

 

 

JOHNSON WESTERN CONSTRUCTORS, INC.,

 

a California corporation

 

JOHNSON WESTERN GUNITE COMPANY,

 

a California corporation

 

SUPERIOR GUNITE,

 

a California corporation

 

SUPERIOR GUNITE LLC,

 

a Delaware limited liability company

 

TPC AGGREGATES, LLC,

 

a Nevada limited liability company

 

VALLEY CONCRETE & FRAMING, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Vice President, Secretary, Chief Financial Officer and Treasurer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

TUTOR-SALIBA CORPORATION,

 

a California corporation

 

TUTOR-SALIBA LLC,

 

a California limited liability company

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Senior Vice President, CFO, Secretary and Treasurer

 

 

 

 

 

 

 

FRONTIER-KEMPER CONSTRUCTORS, INC.,

 

an Indiana corporation

 

 

 

By:

/s/ John D. Barrett

 

Name:

John D. Barrett

 

Title:

Vice-President and Secretary-Treasurer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

FK MANAGEMENT SERVICES, INC.,

 

an Indiana corporation

 

FKC, LLC,

 

an Indiana limited liability company

 

 

 

By:

/s/ W. David Rogstad

 

Name:

W. David Rogstad

 

Title:

President and Chief Executive Officer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

WDF INC.,

 

a New York corporation

 

 

 

 

By:

/s/ Lawrence Roman

 

Name:

Lawrence Roman

 

Title:

President and Chief Executive Officer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Administrative Agent, Lender, L/C Issuer and Swing Line
Lender

 

 

 

 

 

By:

/s/ David Sharp

 

Name:

David Sharp

 

Title:

Vice President

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ John Armstrong

 

Name:

John Armstrong

 

Title:

Managing Director

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas A. Crandell

 

Name:

Thomas A. Crandell

 

Title:

Senior Vice President

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Scott Gross

 

Name:

Scott Gross

 

Title:

AVP

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/ Brian Diffendale

 

Name:

Brian Diffendale

 

Title:

Vice President

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Eric Choudhury

 

Name:

Eric Choudhury

 

Title:

Vice President

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Robert Hetu

 

Name:

Robert Hetu

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Szymon Ordys

 

Name:

Szymon Ordys

 

Title:

Authorized Signatory

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

By:

/s/ Darlene N. Blakeney

 

Name:

Darlene N. Blakeney

 

Title:

Vice President

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, LOS ANGELES AGENCY, as a Lender

 

 

 

By:

/s/ Subba Rao Yenduri

 

Name:

Subba Rao Yenduri

 

Title:

Chief Executive Officer

 

Tutor Perini Corporation

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGE

 

Lender

 

Revolving Credit
Commitment

 

Applicable
Percentage

 

SunTrust Bank

 

$

60,000,000

 

17.142857143

%

BMO Harris Bank N.A.

 

$

60,000,000

 

17.142857143

%

Goldman Sachs Bank USA

 

$

50,000,000

 

14.285714286

%

KeyBank National Association

 

$

40,000,000

 

11.428571429

%

PNC Bank, National Association

 

$

35,000,000

 

10.000000000

%

Manufacturers and Traders Trust Company

 

$

35,000,000

 

10.000000000

%

Comerica Bank

 

$

30,000,000

 

8.571428571

%

Credit Suisse AG, Cayman Islands Branch

 

$

25,000,000

 

7.142857143

%

First Hawaiian Bank

 

$

10,000,000

 

2.857142857

%

State Bank of India, Los Angeles Branch

 

$

5,000,000

 

1.428571429

%

TOTAL:

 

$

350,000,000

 

100.00

%

 

--------------------------------------------------------------------------------